2022 WI 57

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP96


COMPLETE TITLE:        Friends of Frame Park, U.A.,
                                 Plaintiff-Appellant,
                            v.
                       City of Waukesha,
                                 Defendant-Respondent-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 394 Wis. 2d 387, 950 N.W.2d 831
                             PDC No: 2020 WI App 61 - Published

OPINION FILED:         July 6, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 9, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waukesha
   JUDGE:              Michael O. Bohren

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court with
respect to ¶3, in which ZIEGLER, C.J., ROGGENSACK, and REBECCA
GRASSL BRADLEY, JJ., joined, an opinion with respect to ¶¶13-24,
in which ZIEGLER, C.J., and ROGGENSACK, J., joined, and an
opinion with respect to ¶¶1-2, 4-12, 25-38. REBECCA GRASSL
BRADLEY, J., filed a concurring opinion, in which ZIEGLER, C.J.,
and ROGGENSACK, J., joined. KAROFSKY, J., filed a dissenting
opinion, in which ANN WALSH BRADLEY and DALLET, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the defendant-respondent-petitioner, there were briefs
filed by John M. Bruce and West & Dunn, LLC, Two Rivers. There
was an oral argument by John M. Bruce.


       For the plaintiff-appellant, there was a brief filed by
Joseph R. Cincotta and The Law Offices of Joseph R. Cincotta,
Milwaukee. There was an oral argument by Joseph R. Cincotta.
    An amicus curiae brief was filed by                      James A. Friedman,
Maxted   M.   Lenz   and   Godfrey   &       Kahn,   S.C.,    Madison,   for   the
Wisconsin     Broadcasters   Association,        the   Wisconsin    Freedom    of
Information Council, the Wisconsin Newspaper Association, the
Wisconsin Transparency Project, and the Reporters Committee for
Freedom of the Press. There was an oral argument by James A.
Friedman.




                                         2
                                                                            2022 WI 57
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.     2019AP96
(L.C. No.   2017CV2197)

STATE OF WISCONSIN                               :              IN SUPREME COURT

Friends of Frame Park, U.A.,

             Plaintiff-Appellant,                                        FILED
       v.                                                            JUL 6, 2022
City of Waukesha,                                                      Sheila T. Reiff
                                                                    Clerk of Supreme Court
             Defendant-Respondent-Petitioner.



HAGEDORN, J., delivered the majority opinion of the Court with
respect to ¶3, in which ZIEGLER, C.J., ROGGENSACK, and REBECCA
GRASSL BRADLEY, JJ., joined, an opinion with respect to ¶¶13-24,
in which ZIEGLER, C.J., and ROGGENSACK, J., joined, and an
opinion with respect to ¶¶1-2, 4-12, 25-38. REBECCA GRASSL
BRADLEY, J., filed a concurring opinion, in which ZIEGLER, C.J.,
and ROGGENSACK, J., joined. KAROFSKY, J., filed a dissenting
opinion, in which ANN WALSH BRADLEY and DALLET, JJ., joined.




       REVIEW of a decision of the Court of Appeals.                   Reversed.



       ¶1    BRIAN HAGEDORN, J.       In this public records case, the

City   of   Waukesha      denied   access   to    a     draft     contract      with     a

private     entity   to   protect   ongoing      negotiations         and     until     it

consulted with the City's Common Council.                  The requester brought
a mandamus action seeking access to the withheld contract.                            Two
                                                                          No.    2019AP96



days later, after a meeting of the Common Council, the City

turned over the record to the requester.

      ¶2     The first issue in this case relates to attorney's

fees in public records cases.                   The parties disagree over the

test we should use to determine whether the requester, in the

statute's words, "prevail[ed] in whole or in substantial part,"

and   is    therefore      entitled    to       attorney's    fees.       Wis.     Stat.

§ 19.37(2)(a) (2019-20).1             The court of appeals has previously

employed a causal-nexus test——querying whether the release of

records was caused in some way by the litigation.                     In this case,

where      the    records    custodian          voluntarily      turned     over     the

requested        record,    the    court         of    appeals     recognized        the

limitations of a causation-based approach and considered whether

the records were properly withheld in the first place.                          This is

the first occasion for this court to fully analyze what it means

for a party to "prevail[] in whole or in substantial part" under

§ 19.37(2)(a).       Faced with these varying approaches, we conclude

we must return the analytical framework to one more closely
tethered to the statutory text.                  The varying tests utilized by

the court of appeals in the past do not track the meaning of the

words the legislature used.

      ¶3     Four justices agree that to "prevail[] in whole or in

substantial       part"    means   the   party        must   obtain   a    judicially




      1All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.

                                            2
                                                                                   No.     2019AP96



sanctioned       change       in      the        parties'           legal        relationship.

Accordingly, a majority of the court adopts this principle.

       ¶4     This     conclusion          arguably          raises        other         statutory

questions.        Prior      court    of    appeals          cases       have     held     that    a

requester could still pursue attorney's fees even if the records

have been voluntarily turned over.                       This conclusion rested on

its    causation-based        theory,       however.           The       concurrence        argues

that    under    the    proper       statutory         test        we    announce        today,   a

mandamus      action    becomes      moot    after       voluntary             compliance,      and

record       requesters      have      no        separate          authority        to      pursue

attorney's fees.          We save this issue for another day.                             Even if

record requesters can pursue attorney's fees following release

of    the    requested     records,         an       award    of        fees    would     not     be

appropriate here.         This is so because in temporarily withholding

the draft contract, the City complied with the public records

law.        Applying   the    balancing          test,       the    City       pointed     to   the

strong public interest in nondisclosure——namely, protecting the

City's negotiating and bargaining position and safeguarding the
Common      Council's     prerogative            in    contract          approval.          These

considerations outweigh the strong public policy in favor of

disclosure.          Furthermore, the City recognized the balance of

interests would shift after the Common Council meeting, and it

properly disclosed the draft contract at that time.                                 Therefore,

the City did not violate the public records law.                                 And thus, the

requester did not and could not prevail in whole or substantial

part in this action.           Therefore, no judicially sanctioned change


                                                 3
                                                                       No.   2019AP96



in the parties' relationship is appropriate and the requester is

not entitled to any attorney's fees.



                                    I.     BACKGROUND

       ¶5        Friends   of      Frame     Park,      U.A.   (Friends)     is   an

association composed of several members who own property, work,

and pay taxes to the City of Waukesha and make use of City

parks, including Frame Park.                 Friends sent the City a public

records request on October 9, 2017, seeking information about

the City's plans to bring amateur baseball to Waukesha.2                          The

request stated in part:              "Please include any Letters of Intent

(LOI) or Memorandum of Understanding (MOU) or Lease Agreements

between Big Top Baseball and or Northwoods League Baseball and

the City of Waukesha during the time frame of 5-1-16 to the

present time frame."

       ¶6        The City responded two weeks later.             It provided all

documents responsive to Friends' request except a draft contract

with       Big   Top   Baseball.      The    City    explained   its   decision   to
temporarily withhold the document as follows:

       A park use contract with Big Top Baseball is presently
       in draft form.     Because the contract is still in
       negotiation with Big Top, and there is at least one
       other entity that may be competing with the City of

       Friends' registered agent, Scott Anfinson, made this
       2

public records request; Friends was formally established a month
later, in November 2017.    The circuit court held that Friends
was a proper party to bring an action in connection with the
public records request signed by Mr. Anfinson. The City did not
challenge this ruling on appeal.   Thus, this opinion refers to
the records requestor as Friends.

                                             4
                                                             No.   2019AP96


    Waukesha for a baseball team, the draft contract is
    being withheld from your request, pursuant to Wis.
    Stats. §§ 19.35(1)(a) and § 19.85(1)(e).      This is to
    protect   the     City's   negotiating    and  bargaining
    position.    The draft contract is subject to review,
    revision, and approval of the Common Council before it
    can be finalized, and the Common Council have not yet
    had an opportunity to review and discuss the draft
    contract.   Protecting the City's ability to negotiate
    the best deal for the taxpayers is a valid public
    policy reason to keep the draft contract temporarily
    out of public view - Wis. Stats. § 19.35(1)(a) states
    that exemptions to the requirement of a governmental
    body to meet in open session are indicative of public
    policy in this regard, and Wis. Stats. § 19.85(1)(e)
    exempts    from    open    session   "[d]eliberating    or
    negotiating the purchasing of public properties, the
    investing of public funds, or conducting other
    specified public business, whenever competitive or
    bargaining reasons require a closed session."        There
    currently is a need to restrict public access for
    competitive and bargaining reasons until the Council
    has an opportunity to review the draft and determine
    whether it wants to adopt it or set different
    parameters    for    continued   negotiations  with    the
    interested parties. If the contract's terms were made
    public, it would substantially diminish the City's
    ability to negotiate different terms the Council may
    desire for the benefit the City.

    Because the City's negotiating and bargaining position
    could be compromised by public disclosure of the draft
    contract before the Common Council have had an
    opportunity to consider the draft, after applying the
    balancing test, the public's interest in protecting
    that negotiating and bargaining position outweighs the
    public's interest in disclosing the draft contract at
    this point. You will get a copy of the contract after
    the Common Council has taken action on it.
    ¶7   Friends   believed   the       City   improperly   withheld   the

draft contract and knew the use of Frame Park was on the Common

Council meeting agenda for December 19, 2017.         So the day before

the Common Council meeting, in order to preserve its remedies,


                                    5
                                                                                  No.     2019AP96



Friends      filed       a    mandamus      action       under    Wis.    Stat.     § 19.37(1)

seeking production of the draft contract, attorney's fees, and

other       expenses.              The   following       evening,      the     City's     Common

Council met.         It is unclear from the meeting minutes whether, or

to what extent, the draft contract was discussed.                                 The minutes

note       the   following           with   respect       to     Frame   Park:          "Citizen

speakers registering comments against baseball at Frame Park";

the     "City      Administrator's            Report"          included      a    "Northwoods

Baseball League Update"; and an "item for next Common Council

Meeting under New Business" was to, "Create an ADHOC Committee

for the purpose to address Frame Park and Frame Park issues."

       ¶8        The next day, on December 20, 2017, the City released

the draft contract to Friends.3                        Consistent with its explanation

initially denying release, the City explained the documents "are

being      released          now    because   there       is     no   longer     any    need   to

protect the City's negotiating and bargaining position."

       ¶9        Friends then amended its complaint, asking the circuit

court4      to    hold       that    the    City       improperly     withheld      the    draft
contract.          In advance of trial, the City filed a motion for

       Friends included the draft contract in its appendix to its
       3

response brief, despite the court of appeals admonition that
submission of the draft contract was improper. Friends of Frame
Park, U.A. v. City of Waukesha, 2020 WI App 61, ¶12 n.5, 394
Wis. 2d 387, 950 N.W.2d 831. Our review is limited to materials
in the record. See Roy v. St. Lukes Med. Ctr., 2007 WI App 218,
¶10 n.1, 305 Wis. 2d 658, 741 N.W.2d 256.     The draft contract
was not made a part of the record before us; therefore, we do
not consider the draft contract in making our decision.

       The Honorable Michael O. Bohren of the Waukesha County
       4

Circuit Court presided.

                                                   6
                                                                          No.        2019AP96



summary judgment which the circuit court granted; Friends did

not move for summary judgment.                    The circuit court concluded the

City "properly withheld certain public records temporarily in

response to the record request made by [Friends] for the reasons

set forth in the letter . . . and appropriately relied on Wis.

Stat.     § 19.85(1)(e)       as    the   basis        for   doing   so    under         the

circumstances of this case."              It further concluded that Friends

was not entitled to attorney's fees under Wis. Stat. § 19.37(2).5

     ¶10    Friends appealed, and the court of appeals reversed.

Friends of Frame Park, U.A. v. City of Waukesha, 2020 WI App 61,

394 Wis. 2d 387, 950 N.W.2d 831.                    The court concluded that the

City's reliance on the negotiating and bargaining "exception was

unwarranted and led to an unreasonable delay in the record's

release."        Id.,   ¶5.        Regarding         attorney's   fees,        the    court

explained that in most cases the court of appeals has utilized a

causation-based test, but it determined that test did not make

sense in this case.         Id., ¶3.      Rather, the court of appeals held

that "the key consideration is whether the authority properly
invoked    the    exception        in   its       initial    decision     to    withhold

release."        Id., ¶4.      Using this approach, and based on its

conclusion that the City erred in withholding the record, the

court determined that Friends was "entitled to some portion of

its attorney's fees" and remanded the cause to the circuit court



     5 The circuit court also granted summary judgment for the
City with respect to subsequent records requests made by
Friends. Friends did not appeal this aspect of the decision.

                                              7
                                                                              No.     2019AP96



to   ascertain      the   amount.        Id.,     ¶5.       We   granted       the    City's

petition for review.



                                  II.    DISCUSSION

      ¶11    Procedurally, this case is a review of the circuit

court's     decision      to   grant    summary       judgment,        which    we    review

independently.       J. Times v. City of Racine Bd. of Police & Fire

Comm'rs,     2015    WI 56,      ¶42,    362      Wis. 2d 577,         866     N.W.2d 563.

Summary      judgment       "shall      be       rendered        if    the      pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law."                                 Wis. Stat.

§ 802.08(2).

      ¶12    The    two    questions       before     us    concern     entitlement        to

attorney's fees under Wis. Stat. § 19.37(2)(a), and whether the

City properly withheld the draft contract until after the Common

Council      meeting.            These       are        questions        of         statutory
interpretation and application which we review independently.

J. Times, 362 Wis. 2d 577, ¶42.



            A.   Attorney's Fees Under the Public Records Law

      ¶13    When "an authority withholds a record or a part of a

record or delays granting access to a record or part of a record

after   a    written      request    for     disclosure       is      made"    the    record

requester may "bring an action for mandamus asking a court to
order   release      of    the   record"         or   may    request      the       district
                                             8
                                                                       No.     2019AP96



attorney to bring a mandamus action.                   Wis. Stat. § 19.37(1).

Section 19.37 provides that the record requester may be entitled

to various damages and fees as a result of the mandamus action.

See     § 19.37(2)-(4).          Relevant      to   this    case,     § 19.37(2)(a)

contains the following fee-shifting provision:

      Except as provided in this paragraph, the court shall
      award reasonable attorney fees, damages of not less
      than $100, and other actual costs to the requestor if
      the requester prevails in whole or in substantial part
      in any action filed under sub. (1) relating to access
      to a record or part of a record under [Wis. Stat.
      §] 19.35(1)(a).
(Emphasis       added).       Besides    attorney's        fees,     the     law   also

specifies that the circuit court shall award actual damages if

"the authority acted in a willful or intentional manner" and may

award     punitive    damages       if   the    authority      "arbitrarily         and

capriciously denied or delayed response to a request or charged

excessive fees."          § 19.37(2)(b), (3); see also Cap. Times Co. v.

Doyle, 2011 WI App 137, ¶¶7, 11, 337 Wis. 2d 544, 807 N.W.2d 666

(concluding actual and punitive damages are limited to mandamus

actions).

      ¶14   Wisconsin       Stat.    § 19.37(2)(a)——the            attorney's      fees

provision at issue here——was originally enacted in 1982 and was

comparable to the then-existing fee-shifting provision in the

federal Freedom of Information Act (FOIA).                   FOIA provided that

courts "may assess against the United States reasonable attorney

fees and other litigation costs reasonably incurred in any case

under    this    section    in   which   a     complainant    has     substantially




                                         9
                                                                        No.     2019AP96



prevailed."6        5 U.S.C. § 552(a)(4)(E) (1976) (emphasis added).

But what does it mean to "prevail" under these statutes?

      ¶15    The    answer     to    this    question   in       Wisconsin     and   in

federal courts has centered on two alternatives:                      a causation-

based     approach,      and    an     interpretation       that    requires       some

judicially sanctioned change in the parties' legal relationship.

The latter definition is endorsed by the United States Supreme

Court and is the better interpretation of "prevails" in Wis.

Stat. § 19.37(2)(a).           To explain why, we explore how these two

approaches came to be.



                               1.    Causal-Nexus Test

      ¶16    In Wisconsin, the court of appeals first considered

the   meaning      of   Wis.   Stat.    § 19.37(2)(a)       in    Racine      Education

Ass'n v. Board of Education for Racine Unified School District

(Racine I), 129 Wis. 2d 319, 385 N.W.2d 510 (Ct. App. 1986).

There, the court of appeals concluded the statutory language

"prevails in whole or substantial part" failed to provide any
criteria and was unclear.              Id. at 326.      It therefore turned to

federal     case   law   interpreting        FOIA's   fee    shifting      provision.

Id. at 326-28.

      6Under the federal statute, this is just the start of the
inquiry into whether a party is entitled to receive attorney's
fees.   Unlike Wis. Stat. § 19.37(2)(a), FOIA permits but does
not require a court to grant attorney's fees. The determination
of whether to award fees ultimately rests with the district
court, which is instructed to consider several non-exhaustive
factors in making its determination. See Church of Scientology
of Cal. v. Harris, 653 F.2d 584, 590 (D.C. Cir. 1981).

                                            10
                                                                           No.    2019AP96



       ¶17        It found persuasive the D.C. Circuit's decision in Cox

v. United States Department of Justice, 601 F.2d 1 (D.C. Cir.

1979) (per curiam).                The court in Cox held that a party could

seek       fees    under    FOIA    "in     the   absence   of   a   court   order"    if

"prosecution         of    the     action    could    reasonably      be   regarded    as

necessary to obtain the information and that a causal nexus

exists between that action and the agency's surrender of the

information."            Id. at 6 (citations omitted).               This later became

known as the "catalyst theory," an interpretation "which posits

that a plaintiff is a 'prevailing party' if it achieves the

desired result because the lawsuit brought about a voluntary

change in the defendant's conduct."                   Buckhannon Bd. & Care Home,

Inc. v. W. Va. Dep't of Health and Hum. Res., 532 U.S. 598, 601

(2001).           The court of appeals in Racine I adopted "the Cox

analysis for use in determining whether a party has 'prevail[ed]

in     whole        or     in      substantial       part'"      under     Wis.    Stat.

§ 19.37(2)(a).            129 Wis. 2d at 328 (alteration in original).

       ¶18        Although the test has evolved somewhat since Racine I,7
the court of appeals has generally held that a party "prevails"

       Subsequent cases mixed the federal catalyst theory with
       7

Wisconsin's causation analysis for common law negligence.

       The test of cause in Wisconsin is whether the actor's
       action was a substantial factor in contributing to the
       result.   The phrase "substantial factor" denotes that
       the actor's conduct has such an effect in producing
       the result as to lead the trier of fact, as a
       reasonable person, to regard it as a cause, using that
       word in the popular sense.

State ex rel. Vaughan v. Faust, 143 Wis. 2d 868, 871-72, 422
N.W.2d 898 (Ct. App. 1988) (citing Merco Distrib. Corp. v. Com.
                                              11
                                                                  No.    2019AP96



in a public records action if there is a causal nexus between

the requestor bringing the action and the defendant providing

the requested records.



      2.    Judicially Sanctioned Change in the Parties' Legal
                             Relationship
      ¶19   Federal courts have not followed in step, however.                In

2001, the United States Supreme Court concluded that the D.C.

Circuit's    approach      in    Cox——the   case   Racine   I   relied   on——is

inconsistent with the proper understanding of what it means to

prevail in a lawsuit.           Buckhannon, 532 U.S. 598.       In Buckhannon,

the Court considered the meaning of the term "prevailing party"

in the fee-shifting provisions of the Fair Housing Amendments

Act   (FHAA)   and   the    Americans       with   Disabilities   Act    (ADA).8


Police Alarm Co., 84 Wis. 2d 455, 458-59, 267 N.W.2d 652 (1978)
(analyzing the causation element of common law negligence)). In
Faust, the court of appeals further explained that "but for"
causation was not required.   Id. at 872-73.   And in WTMJ, Inc.
v. Sullivan, the court of appeals noted, "The action may be one
of several causes; it need not be the sole cause." 204
Wis. 2d 452, 458-59, 555 N.W.2d 140 (Ct. App. 1996).

     We have mentioned the causation test before. See J. Times
v. City of Racine Bd. of Police & Fire Comm'rs, 2015 WI 56, ¶57,
362 Wis. 2d 577, 866 N.W.2d 563.     In Journal Times, we noted
that "if the failure to timely respond to a request was caused
by an unavoidable delay accompanied by due diligence in the
administrative    processes, . . . the    plaintiff    has   not
substantially prevailed." Id. However, we went on to conclude
that the plaintiff was not entitled to attorney's fees because
it "did not prevail in substantial part."    Id., ¶104. We have
not previously been presented a question squarely addressing the
causation test or its contours.
      8The fee-shifting provision under the FHAA provided, "[T]he
court, in its discretion, may allow the prevailing party . . . a
                                       12
                                                                             No.     2019AP96



Id. at     601.         It        expressly   rejected       Cox's       causation-based

interpretation, concluding instead that "the term 'prevailing

party'" refers to "one who has been awarded some relief by the

court."       Id. at 603.

    ¶20        The    Court       explained     that      "prevailing      party"      is    a

"legal term of art."                 Id. at 603.          It referenced Black's Law

Dictionary,         which    defined     "prevailing        party"    as    a   "party      in

whose favor a judgment is rendered, regardless of the amount of

damages    awarded . . . .——Also              termed      successful       party."          Id.

(citing       Black's       Law    Dictionary      1145    (7th    ed.     1999)).       The

question therefore was simply whether there was a "court-ordered

change in the legal relationship between the plaintiff and the

defendant."          Id. at 604 (alteration omitted) (quoting another

source).       And while a consent decree incorporating a settlement

agreement may suffice to establish one's status as a prevailing

party,    a    "defendant's          voluntary     change     in     conduct,      although

perhaps accomplishing what the plaintiff sought to achieve by

the lawsuit" does not suffice because it "lacks the necessary
judicial imprimatur on the change."                    Id. at 605.

    ¶21        In    Buckhannon's        aftermath,        federal       circuit      courts

promptly       applied       its     interpretative         analysis       to   the     term



reasonable attorney's fee and costs."    Buckhannon Bd. & Care
Home, Inc. v. W. Va. Dep't of Health and Hum. Res., 532
U.S. 598, 601 (2001) (quoting FHAA, 42 U.S.C. § 3613(c)(2)).
The fee-shifting provision under the ADA provided, "[T]he
court . . . , in its discretion, may allow the prevailing
party . . . a reasonable attorney's fee, including litigation
expenses, and costs." Id. (quoting ADA, 42 U.S.C. § 12205).

                                              13
                                                                           No.     2019AP96



"substantially        prevailed"     in      FOIA's   fee     shifting      provision.

E.g., Oil, Chem. & Atomic Workers Int'l Union, AFL–CIO v. Dep't

of   Energy,   288     F.3d 452,      456–57     (D.C.   Cir.    2002);          Union    of

Needletrades,        Indus.   &    Textile      Emps.,   AFL–CIO,      CLC       v.     U.S.

Immigr. & Naturalization Serv., 336 F.3d 200, 205-06 (2d Cir.

2003).      Shortly thereafter, however, Congress amended FOIA to

state that "a complainant has substantially prevailed if the

complainant has obtained relief through either——(I) a judicial

order, or an enforceable written agreement or consent degree; or

(II) a voluntary or unilateral change in position by the agency,

if the complainant's claim in not insubstantial."                                5 U.S.C.

§ 552(a)(4)(E)(ii); see also Or. Nat. Desert Ass'n v. Locke, 572

F.3d 610, 614-15 (9th Cir. 2009).                 Several circuits since have

interpreted     the     amendment     as     reinstating       the    pre-Buckhannon

catalyst theory of recovery in the FOIA context.                             See First

Amend. Coal. v. U.S. Dept. of Just., 878 F.3d 1119, 1128 (9th

Cir. 2017) (collecting cases).                Wisconsin's public records law,

however, has not been similarly amended and does not contain the
"voluntary or unilateral change" language of the amended FOIA

provision.

      ¶22   The      understanding      of    prevailing      party    expressed         in

Buckhannon is not unique to federal law.                     It has a long history

in Wisconsin as well.             In our earliest laws, numerous statutory

provisions     tied    the    concept      of   prevailing      in    an     action      to

success in a judicial proceeding.                E.g., Wis. Stat. ch. 102, § 6

(1849) ("[T]he plaintiff in error on the trial anew shall be the
successful     and    prevailing      party.");       Wis.    Stat.   ch.        109,    § 6
                                           14
                                                                     No.   2019AP96



(1849) ("If the plaintiff in such action prevail therein, he

shall have judgment for double the amount of damages found by

the   jury.").9    This     was   also    true    when    § 19.37(2)(a)'s     fee-

shifting provision was enacted in 1982; many Wisconsin statutes

on the books clearly tied a party's prevailing status to success

in    some   judicial    proceeding.10        Our      cases   reinforced     this

understanding.          Whiting   v.     Gould,    1     Wis. 198,   199    (1853)


      9See also Wis. Stat. ch. 64, § 21 (1849) ("If . . . it
shall appear to the court, that either the petition or the
objection thereto is unreasonable, said court may, in its
discretion, award costs to the party prevailing, and enforce the
payment thereof."); Wis. Stat. ch. 106, § 29 (1849) ("[T]he
judgment in the action, if the plaintiff prevail, shall be that
the plaintiff recover the possession of the premises . . . .").

       E.g., Wis. Stat. § 52.10(6)(c) (1981-82) ("If proceedings
      10

have been initiated and the person demanded has prevailed
therein the governor may decline to honor the demand."); Wis.
Stat. § 109.03(6) (1981-82) ("In any [wage claim] proceeding the
court may allow the prevailing party, in addition to all other
costs, a reasonable sum for expenses."); Wis. Stat. § 655.19(1)
(1981-82) ("In the case of a trial . . . the court may award
actual court costs and reasonable attorney fees in excess of
statutory limitations to the prevailing party."); Wis. Stat.
§ 807.01(2)   (1981-82)   ("If   the   plaintiff   accepts   the
offer . . . and prevails upon the trial, either party may file
proof of service of the offer and acceptance and the damages
will be assessed accordingly."); Wis. Stat. § 811.21 (1981-82)
("If the defendant prevails in the action or if the action be
discontinued the damages sustained by him . . . shall be
assessed and he shall have judgment therefore."); Wis. Stat.
§ 823.03 (1981-82) ("[W]hen the plaintiff prevails, he shall, in
addition to judgment for damage and costs, also have judgment
that the nuisance be abated unless the court shall otherwise
order."); Wis. Stat. § 879.33 (1981-82) ("Costs may be allowed
in all appealable contested matters in court to the prevailing
party . . . ."); Wis. Stat. § 879.45(4) (1981-82) ("In all jury
cases costs shall be allowed as a matter of course to the
prevailing party.").

                                         15
                                                                       No.     2019AP96



("Therefore,      interlocutory      costs . . . must         follow    the     final

adjudication, and may be taxed, by items, by the ultimately

prevailing party . . . .").11         Conversely, we have explained that

a party does not prevail if "there is no final determination on

the merits and the action does not end in judgment for one party

or the other."          DeGroff v. Schmude, 71 Wis. 2d 554, 568, 238

N.W.2d 730 (1976).

       ¶23    When the legislature uses a legal term of art with a

broadly      accepted   meaning——as    it   has    here   with      "prevails"       in

§ 19.37(2)(a)——we       generally     assume   the    legislature        meant      the

same    thing.     Mueller    v.    TL90108,   LLC,    2020     WI 7,        ¶19,   390

Wis. 2d 34, 938 N.W.2d 566 (noting that terms "with specific and

distinct      meaning   in   our   common   law"     should    be   given      "their

accepted legal meaning"); Wis. Stat. § 990.01(1) ("[T]echnical

words and phrases and others that have a peculiar meaning in the

law shall be construed according to such meaning.").                           If the

idea that a party could prevail in a lawsuit in the absence of

court action was unknown in Wisconsin when this statute was
adopted, we should not read that interpretation into the statute




       See also McCaffrey v. Nolan, 1 Wis. 361, 364 (1853)
       11

(noting that following a successful replevin action, an officer
should "deliver the property to the prevailing party in the
suit"); Pietsch v. McCarthy, 159 Wis. 251, 255, 150 N.W. 482
(1915) (holding a party was "the prevailing party" after
obtaining a reversal on appeal); Farmers Grain Exch., Inc. v.
Crull, 50 Wis. 2d 161, 164, 183 N.W.2d 41 (1971) (using the term
"prevailing party" juxtaposed against a "losing party" that
"attempts to relieve itself of a judgment").

                                       16
                                                                    No.     2019AP96



now given the absence of any evidence that it was understood to

have that meaning when enacted.

       ¶24   Buckhannon's   interpretation         comports      with     Wisconsin

law.    A causation or catalyst theory is not a comfortable fit

with statutory text that allows recovery of attorney's fees "if

the requester prevails in whole or in substantial part in any

action."      Wis. Stat. § 19.37(2)(a).            The better course is to

follow the United States Supreme Court's lead and return to a

textually-rooted understanding of when a party prevails in a

lawsuit.     Absent a judicially sanctioned change in the parties'

legal relationship, attorney's fees are not recoverable under

§ 19.37(2)(a).



             3.   Friends Is Not Entitled to Attorney's Fees

       ¶25   Previously, under the causal-nexus test, the court of

appeals has held that although a mandamus action under Wis.

Stat.     § 19.37(1)    becomes    moot     when    the    records        custodian

provides the requested records, the question of attorney's fees
remains live and can be litigated.           See Racine I, 129 Wis. 2d at

324-25.      Without a causation-based theory governing the meaning

of prevailing party under the statute, however, it is unclear

whether voluntary compliance following the filing of a lawsuit

could still allow a requester to pursue fees.                    Cf. Bjordal v.

Town Bd. of Town of Delavan, 230 Wis. 543, 545-46, 284 N.W. 534

(1939); Buckhannon, 532 U.S. at 609.               We reserve this question

for another day.       Even if attorney's fees may be awarded after
the    voluntary    production    of   records,    the    City    here     did   not
                                       17
                                                                       No.     2019AP96



violate the law, as explained below.                    Friends therefore would

not be entitled to any judicial relief——that is, it would not

prevail in whole or substantial part——even if fees are available

in   this    context.         Accordingly,    Friends      is    not   entitled      to

attorney's fees either way.



             B.        The Draft Contract Was Properly Withheld

      ¶26    To explain why the City properly withheld the draft

contract, we begin by discussing the general principles which

animate the public records law.



                  1.    Public Records Law General Principles

      ¶27    Wisconsin's public records law begins with a strong

declaration of public policy which provides in part, "The denial

of public access generally is contrary to the public interest,

and only in an exceptional case may access be denied."                              Wis.

Stat. § 19.31.           In light of this policy, "Except as otherwise

provided     by    law,    any   requestor    has   a    right    to   inspect       any
record."12        Wis. Stat. § 19.35(1)(a).         Therefore, once a legal

custodian of a record receives a request, the custodian "shall,

as   soon    as    practicable     and   without    delay,       either      fill   the

request or notify the requester of the authority's determination




       "Requester" and "Record" are statutorily defined terms in
      12

Wis. Stat. §§ 19.32-19.39. § 19.32(2), (3). The City does not
argue that the draft contract fails to meet the definition of a
record as defined in § 19.32(2).

                                         18
                                                                                   No.       2019AP96



to    deny    the     request       in    whole        or    in   part     and     the       reasons

therefor."13        § 19.35(4)(a).

       ¶28     When    responding         to     the    request,         the    custodian        must

first       determine       if   there      is    a    record       or    records        that     are

responsive to the request.                  J. Times, 362 Wis. 2d 577, ¶55.                        If

a    requested       record      exists,       and     if    no     other       statute        either

requires      access        or   exempts       the     record,14         the    custodian        must

conduct       the    balancing        test.           See    Wis.     Stat.       § 19.35(1)(a)

("Substantive         common      law     principles          construing         the     right     to

inspect,      copy     or    receive      copies        of    records          shall    remain     in

effect.").          The balancing test is a common-law limitation "that

the inspection [of a record] not be permitted if there is a

specific showing that the public interest would be adversely

affected."          State ex rel. J. Co. v. Cnty. Ct. for Racine Cnty.,

43    Wis. 2d 297,           306,     168      N.W.2d 836           (1969).            If,     after

conducting the balancing test, the records custodian determines

the     records       should     be      withheld,          the     custodian          must,    with

specificity,            provide           reasons            "for         withholding             the
records . . . sufficient to outweigh the strong public policy

favoring disclosure."15                  Portage Daily Reg. v. Columbia Cnty.

       The legal custodians of various records are defined in
       13

Wis. Stat. § 19.33.
       14   See, e.g., Wis. Stat. §§ 19.36, 346.70(4)(f).

       This denial must be in writing (if the request was in
       15

writing) and contain "the reasons for denying the written
request."    Wis. Stat. § 19.35(4)(b).     If denied for public
policy reasons, the statement must be specific and include more
than "a mere citation to the exemption statute."       Chvala v.
Bubolz, 204 Wis. 2d 82, 86-87, 552 N.W.2d 892 (Ct. App. 1996).

                                                 19
                                                                                No.      2019AP96



Sheriff's      Dept.,     2008     WI App 30,          ¶12,    308    Wis. 2d 357,           746

N.W.2d 525.

       ¶29    As previously discussed, if a record is withheld in

whole or in part, or its release delayed, an action for mandamus

can    be    brought     to    compel    the    record's       release.           Wis.    Stat.

§ 19.37(1).         In reviewing a mandamus action, we "examine the

sufficiency of the custodian's stated reasons for denying the

request."      Osborn v. Bd. of Regents of Univ. of Wis. Sys., 2002

WI 83, ¶16, 254 Wis. 2d 266, 647 N.W.2d 158.



                    2.   The Record Was Not Unlawfully Withheld

       ¶30    The City's decision to withhold the draft contract was

based on the balancing test.16                      Although record custodians are

obligated to conduct their own analysis, we conduct the public

policy      analysis     the    balancing       test     calls       for    independently.

Wis.    Newspress,       Inc.    v.     Sch.    Dist.    of    Sheboygan          Falls,     199

Wis. 2d 768, 784, 546 N.W.2d 143 (1996).

       ¶31    The      City     cited      Wis.        Stat.     §§ 19.35(1)(a)              and
19.85(1)(e) as public policy reasons supporting its decision to

withhold      the   record.           Section       19.35(1)(a)       is    not       itself   a

statutory exception to disclosure.                    Rather, it explains that the

policies      behind     the    open    meetings       exemptions          in   § 19.85      are

indicative of the public policy interests that might exempt a

       There is no dispute that the City's written response
       16

denying access to the contract was sufficiently specific.    The
City referenced the pertinent statutes and public policy
interests at play, and expressly weighed those interests against
the public interest in disclosure.

                                               20
                                                                  No.     2019AP96



record    from    disclosure   under   the   balancing      test.17      Section

19.85(1)(e), in turn, states:          "Deliberating or negotiating the

purchasing of public properties, the investing of public funds,

or   conducting       other    specified     public     business,       whenever

competitive or bargaining reasons require a closed session."                    In

other words, these types of issues may allow governmental bodies

to meet in closed session, and therefore reflect strong public

policy interests in nondisclosure that could also serve as a

basis to withhold records.

     ¶32    Invoking the language in Wis. Stat. § 19.85(1)(e), the

City explained that "the contract [was] still in negotiation

with Big Top."       Withholding disclosure was important to "protect

the City's negotiation and bargaining position" and "the City's

ability     to    negotiate    the   best    deal     for   the   taxpayers."

Disclosure "would substantially diminish the City's ability to

negotiate different terms the Council may desire for the benefit

[of] the City" and "compromise[]" "the City's negotiating and

bargaining       position."    The   City    further    explained       that   the
"draft contract is subject to review, revision, and approval of


     17   In relevant part, Wis. Stat. § 19.35(1)(a) provides:

     The exemptions to the requirement of a governmental
     body to meet in open session under [Wis. Stat.
     §] 19.85 are indicative of public policy, but may be
     used as grounds for denying public access to a record
     only if the authority or legal custodian under [Wis.
     Stat. §] 19.33 makes a specific demonstration that
     there is a need to restrict public access at the time
     that the request to inspect or copy the record is
     made.

                                       21
                                                                                 No.        2019AP96



the Common Council before it can be finalized, and the Common

Council [has] not yet had an opportunity to review and discuss

the draft contract."                 The City indicated it would disclose the

draft contract after the Common Council had taken action.

       ¶33    The circuit court correctly concluded the reasons set

forth in the City's letter supported temporarily withholding the

draft    contract.             Without     question,        the    public       interest         in

matters of municipal spending and development is significant.

There    is   good    reason         for   the     public    to    know    how       government

spends    public      money.           This      ensures    citizen       involvement           and

accountability for public funds.                       However, contract negotiation

often     requires         a        different         calculus.         Wisconsin            Stat.

§ 19.85(1)(e)        identifies         the      public    interest     in      protecting        a

government's "competitive or bargaining" position in adversarial

negotiation.          It       is    not   uncommon        for    the     state        or    local

municipalities        to       negotiate         certain     contracts          in      private,

especially     in    competitive           business       environments.           See,        e.g.,

State ex rel. Citizens for Responsible Dev. v. City of Milton,
2007     WI App 114,            ¶19,       300        Wis. 2d 649,        731        N.W.2d 640

("Developing a negotiation strategy or deciding on a price to

offer for a piece of land is an example of what is contemplated

by 'whenever competitive or bargaining reasons require a closed

session.'" (quoting § 19.85(1)(e))).

       ¶34    As illustrated here, the City communicated its belief

that    it    was    more      likely      to     secure     a    better     deal       if      its

negotiations were not revealed early.                            The City was in talks
with both Big Top Baseball and Northwoods League to bring a
                                                 22
                                                                              No.    2019AP96



baseball team to the City.                Revealing its hand by disclosing the

terms    of   a    draft   contract        with     Big    Top   Baseball      could    have

negatively impacted the City's ability to bring a baseball team

to the City on favorable terms.                   While no third-party competitor

for a contract with Big Top Baseball or the Northwoods League

was identified, this does not diminish the competitive nature of

the     negotiation.         In      a    competitive       bilateral         negotiation,

confidentiality       is     often       critical    to    advancing      a    negotiation

strategy.         An identified third party may increase competition,

but it is not a prerequisite for a competitive negotiation.

      ¶35     These negotiations were by no means a secret.                               In

fact, in response to the records request, the City turned over

other "correspondence with Big Top Baseball or Northwoods League

Baseball related to a baseball project in Frame Park during 5-1-

16 to the present time."                 The only responsive document the City

withheld was the draft contract; every other responsive document

was provided in a timely manner.

      ¶36     Moreover,      while        City    employees        were   on-the-ground
operators in a competitive negotiation with Big Top Baseball, it

was ultimately the Common Council that bore the responsibility

for the contract.            "The general rule of municipal law is that

only a duly authorized officer, governing body, or board can act

on behalf of a city, and a valid contract with the municipality

cannot be created otherwise."                Town of Brockway v. City of Black

River     Falls,      2005    WI App 174,           ¶24,     285    Wis. 2d 708,         702

N.W.2d 418.        Here, the City explained to Friends that once the
Common      Council    had     an        opportunity       to    consider      the     draft
                                             23
                                                                              No.     2019AP96



contract,    the     balance       of     interests      would    shift.            The    City

therefore said it would disclose the draft contract to Friends

after the Common Council took action on it.                       In this context, it

was reasonable to wait for consultation with the Common Council

before    revealing       the     current     status     of     the    negotiations            to

others.

      ¶37    Under       these    circumstances,         the     City's       interest         in

withholding        the    draft     contract        to   protect        its     bargaining

position     until       the     Common     Council      had     the    opportunity            to

consider     the     contract       outweighed        the      public's       interest         in

immediate release.             The City properly applied the balancing test

and   did   not     violate       the     public    records      law    by     temporarily

withholding the draft contract, nor did it delay release of the

contract unreasonably.             Accordingly, regardless of whether the

issue of attorney's fees is moot, Friends is not entitled to

attorney's    fees       because     it    did     not   prevail       in    whole        or   in

substantial part on the merits of its mandamus action.


                                   III.     CONCLUSION

      ¶38    When ascertaining if a records requester is entitled

attorney's fees as a part of a mandamus action under Wis. Stat.

§ 19.37(1), a party must "prevail[] in whole or in substantial

part," which means the party must obtain a judicially sanctioned

change in the parties' legal relationship.                       § 19.37(2)(a).            With

respect to the mandamus action before us, the City properly

applied     the    balancing       test     when    it      decided     to     temporarily
withhold access to the draft contract in response to Friends'
                                             24
                                                                   No.   2019AP96



open    records    request.       Accordingly,    regardless       of    whether

Friends     may   pursue   fees    after    voluntary    delivery        of   the

requested record, Friends cannot prevail in its mandamus action

and is not entitled to attorney's fees.

       By   the   Court.—The   decision    of   the   court   of    appeals    is

reversed.




                                     25
                                                                             No.    2019ap96.rgb


       ¶39       REBECCA GRASSL BRADLEY, J.                    (concurring).             "What a

metamorphosis would be produced in the code of law if all its

ancient         phraseology    were     to   be      taken      in its       modern      sense."

Letter from James Madison, to Henry Lee (June 25, 1824).1                                     The

judiciary         risks      destabilizing          the     law       and        usurping     the

legislature's         law-making       power       when   it    fails       to    give    "legal

terms of art" in a statute their "accepted legal meaning."                                    See

Bank Mut. v. S.J. Boyer Const., Inc., 2010 WI 74, ¶23, 326

Wis. 2d 521,         785   N.W.2d 462        (quoting          Estate       of    Matteson     v.

Matteson, 2008 WI 48, ¶22, 309 Wis. 2d 311, 749 N.W.2d 557).                                   In

a series of cases interpreting the public records law, the court

of appeals modified the accepted legal meaning of a "prevailing

party" in a court proceeding.                  That interpretive error requires

correction.

       ¶40       Wisconsin     Stat.    § 19.37(2)(a)            (2017–18)2         employs     a

legal term of art.             It states, in relevant part:                       "[T]he court

shall award reasonable attorney fees . . . to the requester if

the requester prevails in whole or in substantial part in any
action filed under sub. (1) relating to access to a record or

part of a record under s. 19.35 (1)(a)."                               § 19.37(2)(a).           A

party prevails in an action, in whole or in substantial part,

only       if   it   obtains    favorable          relief      from     a    court.         E.g.,

Prevailing party, Black's Law Dictionary (11th ed. 2019).



       1   https://www.loc.gov/resource/mjm.20_0907_0909/?sp=2&st=tex
t.

       All subsequent references to the Wisconsin Statutes are to
       2

the 2017–18 version unless otherwise indicated.

                                               1
                                                                No.   2019ap96.rgb


     ¶41       The court of appeals has repeatedly failed to give the

legal term of art in § 19.37(2)(a) its accepted legal meaning.

In at least six cases,3 the court of appeals has instead endorsed

the now-defunct "catalyst theory," under which a party may be

deemed    to    have    prevailed——even    in   the   absence    of    favorable

relief from a court——if the lawsuit achieved at least some of

the party's desired results by causing a voluntary change in the

defendant's conduct.4        See generally Buckhannon Bd. & Care Home,

Inc. v. W. Va. Dep't of Health & Hum. Res., 532 U.S. 598, 601

(2001).    This line of court of appeals precedent (the "Racine

Education Association I Line") relied on federal decisions that

have been abrogated.         More than 20 years ago, the United States

Supreme    Court       decisively   rejected    the    catalyst       theory   in

Buckhannon, 532 U.S. at 602–05.            In an even greater departure

from the statutory text than the reasoning adopted in the Racine




     3 WTMJ, Inc. v. Sullivan, 204 Wis. 2d 452, 555 N.W.2d 140
(Ct. App. 1996); Eau Claire Press Co. v. Gordon, 176
Wis. 2d 154, 499 N.W.2d 918 (Ct. App. 1993); State ex rel. Eau
Claire   Leader-Telegram  v.   Barrett, 148   Wis. 2d 769,  436
N.W.2d 885 (Ct. App. 1989); Racine Educ. Ass'n v. Bd. of Educ.
for Racine Unified Sch. Dist., 145 Wis. 2d 518, 427 N.W.2d 414
(Ct. App. 1988); State ex rel. Vaughan v. Faust, 143
Wis. 2d 868, 422 N.W.2d 898 (Ct. App. 1988); Racine Educ. Ass'n
v. Bd. of Educ. for Racine Unified Sch. Dist., 129 Wis. 2d 319,
328, 385 N.W.2d 510 (Ct. App. 1986).
     4 As the majority/lead opinion notes, "[w]e have mentioned
the causation test before;" however, "[w]e have not previously
been presented a question squarely addressing the causation test
or its contours." Majority/Lead op., ¶18 n.7. See generally J.
Times v. City of Racine Bd. of Police & Fire Comm'r, 2015 WI 56,
¶57, 362 Wis. 2d 577, 866 N.W.2d 563.

                                       2
                                                                 No.    2019ap96.rgb


Education Association I Line, in two cases,5 (the "Young/Portage

Cases") the court of appeals arguably abandoned the catalyst

theory.      According to the Young/Portage Cases, if a custodian

improperly invokes an exception to the public records law and

provides the requested record after the filing of a mandamus

action,     the    requester   is   deemed    to     have    prevailed     and   is

entitled to attorney fees.

      ¶42    In this case, the court of appeals6 erred in applying

the       Young/Portage    Cases,        embracing     a      purposivist        and

consequentialist       approach     to     statutory        interpretation,      in

derogation of the textualist approach Wisconsin courts are bound

to follow.        See State ex rel. Kalal v. Cir. Ct. for Dane Cnty.,

2004 WI 58, 271 Wis. 2d 633, 681 N.W.2d 110.7                     Because these

decisions     are    objectively    wrong,    we     must    overturn     them   in

fulfilling our duty to properly interpret the law.                 See Wenke v.

Gehl Co., 2004 WI 103, ¶21, 274 Wis. 2d 220, 682 N.W.2d 405 ("We

are not required to adhere to interpretations of statutes that

are objectively wrong."        (internal citations omitted)).




      5See State ex rel. Young v. Shaw, 165 Wis. 2d 276, 292–93,
477 N.W.2d 340 (Ct. App. 1991); Portage Daily Reg. v. Columbia
Cnty. Sheriff's Dep't, 2008 WI App 30, ¶8, 308 Wis. 2d 357, 746
N.W.2d 525.
      6Friends of Frame Park, U.A. v. City of Waukesha, 2020 WI
App 61, 394 Wis. 2d 387, 950 N.W.2d 831.

      7The same results-driven rationalizations permeate Justice
Jill Karofsky's dissent, which does not even mention Kalal much
less apply it.
                               3
                                                                   No.   2019ap96.rgb


      ¶43    I write separately because the majority/lead opinion8

does not acknowledge this case is moot, obviating any need to

address the merits.         All records were given to the requester

before the circuit court ever rendered a decision.                       See Racine

Educ. Ass'n v. Bd. of Educ. for Racine Unified Sch. Dist., 129

Wis. 2d 319, 322, 385 N.W.2d 510 (Ct. App. 1986) (hereinafter

"Racine Educ. Ass'n I").            A writ of mandamus under Wis. Stat.

§ 19.37(1) has a singular purpose:                "to compel performance of a

particular act by . . . a governmental officer, usu. to correct

a   prior   action    or   failure    to       act."   Mandamus,     Black's      Law

Dictionary.     In this case, the act requested had already been

performed, so neither the circuit court nor the court of appeals

nor this court needed to address the merits of Friends' public

records claim.9       Because this case is moot, we need not consider

whether     Friends   is   entitled     to       relief.      Without     favorable

relief,     Friends   cannot      recover      attorney    fees.     Because      the

majority/lead opinion reaches the merits of this case without

any   explanation     of   what    possible       favorable    relief     could    be
granted, I respectfully concur.




      8Wis.  Sup.   Ct.   IOP           III.G.5  ("If . . . the  opinion
originally circulated as the           majority opinion does not garner
the vote of a majority of the          court, it shall be referred to in
separate writings as the 'lead         opinion[.]'").
      9See Portage County v. J.W.K., 2019 WI 54, ¶12, 386
Wis. 2d 672, 927 N.W.2d 509 ("Appellate courts generally decline
to reach moot issues, and if all issues on appeal are moot, the
appeal should be dismissed. We may, however, choose to address
moot issues in 'exceptional or compelling circumstances.'"
(citations omitted)).

                                           4
                                                                     No.    2019ap96.rgb


                                  I.    BACKGROUND

                       A.   The Public Records Request

       ¶44   Friends    was      concerned       about    contract       negotiations

between the City of Waukesha ("City") and Big Top Baseball ("Big

Top")   to   re-purpose       Frame      Park    into     a    for-profit      baseball

stadium.     Friends filed a public records request with the City

in October 2017.       The City disclosed some requested records, but

withheld drafts of a proposed contract between the City and Big

Top.    In a letter to Friends, the City Attorney explained the

City temporarily withheld the draft contracts because:                         (1) They

had not yet been reviewed by the City's Common Council; (2)

under Wis. Stat. § 19.85(1)(e), the Common Council could meet in

closed session to review them; and (3) therefore, an exception

to the public records laws, Wis. Stat. § 19.35(1)(a), applied.

The letter stated:          "You will get a copy of the contract after

the Common Council has taken action on it."

                            B.    The Mandamus Action

       ¶45   Friends    learned        the   City   Council      might     review   the
draft contracts at a meeting on December 19, 2017.                             The day

before the meeting, Friends filed a mandamus action under Wis.

Stat. § 19.37(1)(a) to compel disclosure of the draft contracts.

In Friends' own words, it needed "to preserve its remedies"——

i.e., an award of statutory attorney fees.                       The day after the

meeting, the City Attorney emailed Friends copies of the draft

contracts,    explaining         they   were     "being       released   now    because

there is no longer any need to protect the City's negotiating
and bargaining position."

                                             5
                                                                     No.    2019ap96.rgb


       ¶46    The      City   moved     for    summary    judgment,        arguing      the

action      was    moot     because     it    had   turned    over   all    responsive

records——including the draft contracts.                      Friends countered that

a live controversy existed regarding whether it could be awarded

attorney fees.          It argued:      "The issue at stake here would never

be litigated if a City could withhold records and then produce

them after the court action was filed.                       The issue at stake is

whether the exception invoked by the City was applicable under

the law and thus validly invoked."                  Specifically, Friends argued

the City incorrectly invoked Wis. Stat. § 19.85(1)(e) to delay

releasing the draft contracts.                    Friends also seemed to assert

that    its       lawsuit     somehow    caused     the   release     of    the    draft

contracts.

       ¶47    The circuit court granted the City's summary judgment

motion.10     It concluded Friends did not prevail in the action and

therefore was not entitled to an award of attorney fees under

Wis. Stat. § 19.37(2)(a) because the action was not a cause of

the release of the draft contracts.                   In its written order, the
circuit court explained:                "The Plaintiff has not provided any

evidence      indicating       that . . . records         were   disclosed        by    the

Defendant         in    response   to    Plaintiff's         commencement     of       this

litigation."           Instead, the circuit court found the City released




       The Honorable Michael O. Bohren, Waukesha County Circuit
       10

Court, presided.

                                              6
                                                                              No.     2019ap96.rgb


the draft contracts because the exception on which it relied no

longer applied.11

                                        C.    The Appeal

       ¶48    The court of appeals reversed the circuit court and

remanded with directions for the circuit court to determine the

amount of attorney fees to be awarded.12                             It began by noting Wis.

Stat. § 19.35(4)(a) instructs custodians to comply with requests

"as soon as practicable and without delay."13                             It then concluded,

"[a] plaintiff with standing to seek a withheld record in a

mandamus          action     should          generally          be     considered      to     have

'substantially prevailed' where it demonstrates a violation of

this    statute;      that        is,   an     unreasonable           delay   caused     by    the

improper reliance on an exception."14

       ¶49    The court of appeals' reasoning seemed to rest on a

desire       to     avoid     what       that           court    considered      to      be    the

consequences         of     bad    public       policy          because     interpreting       the

statute      according       to    its       text       might    encourage     custodians       to

engage in bad-faith gamesmanship.15                             Specifically, a custodian
might withhold requested records——perhaps in bad faith——but if

litigation         ensues,    only      then     turn       over      a   requested    record.16

        The circuit court also concluded the City had properly
       11

invoked   Wis.  Stat.  § 19.85(1)(e)  to  withhold  the  draft
contracts.
       12   Friends of Frame Park, 394 Wis. 2d 387.

       13   Id., ¶4 (quoting Wis. Stat. § 19.35(4)(a)).

       14   Id.
       15   See id., ¶¶28–30.

       16   Id.
                                                    7
                                                                        No.      2019ap96.rgb


Instead of analyzing the statutory text, the court opted to

incentivize       "voluntary       compliance"       by    increasing              the    risk

custodians face if an action is brought.17

      ¶50    To     reach    its       conclusion,       the     court        of     appeals

endeavored to "reconcile what, at least superficially, appears

to be inconsistent language from prior decisions addressing how

and whether a public records plaintiff can recover attorney fees

following voluntary release during litigation."18                             The Racine

Education        Association       I    Line      unambiguously            requires        the

requester to show the action was a cause of the release of the

record.     E.g., WTMJ, Inc. v. Sullivan, 204 Wis. 2d 452, 458, 555

N.W.2d 140 (Ct. App. 1996) (quoting State ex rel. Vaughan v.

Faust, 143 Wis. 2d 868, 871, 422 N.W.2d 898 (Ct. App. 1988)).

In   the    Young/Portage       Cases,     however,       the        court    of     appeals

arguably eliminated the element of causation for at least a

subset of disputes in which the custodian withheld the record in

reliance     on    an     exception      rather    than        due    to     "unavoidable

delays."     See State ex rel. Young, 165 Wis. 2d 276, 292–93, 477
N.W.2d     340    (Ct.   App.   1991);     see    also    Portage       Daily       Reg.    v.

Columbia     Cnty.       Sheriff's      Dep't,    2008    WI     App       30,      ¶8,    308

Wis. 2d 357, 746 N.W.2d 525.              The Young/Portage Cases focused on

whether the custodian was, in fact, entitled to withhold the

record rather than what caused its release.




      17   Id., ¶29 (quoting Racine Educ. Ass'n I, 129 Wis. 2d at
328).

      18   Id., ¶4.

                                           8
                                                                       No.   2019ap96.rgb


       ¶51     In    this     case,    the    court    of    appeals     applied     the

Young/Portage Cases.19             The court also relied heavily on Church

of Scientology of California v. United States Postal Services,

700 F.2d 486 (9th Cir. 1983), abrogated in part on other grounds

as    recognized      by    First     Amendment     Coalition     v.   United    States

Department of Justice, 878 F.3d 1119, 1127 (9th Cir. 2017) (lead

opinion).       Under that case, three factors determine whether a

requester prevailed:            "(1) when the documents were released; and

(2) what actually triggered the documents' release . . . ; and

(3) whether the . . . [requester] was entitled to the documents

at     an     earlier       time      in     view     of    the   fact       that    the

exemption . . . [no longer applied]."                  Id. at 492.       Our court of

appeals deemed this three-factor test "a more flexible inquiry,

one     that        permits     consideration         of    factors      other      than

causation."20

       ¶52     Notably, the court of appeals seemed to prioritize the

third factor:

       The third factor——whether the requester was entitled
       to the record at an earlier time——should control where
       a delay in a voluntary release can be attributed to
       the   authority's   reliance  on   a   public  records
       exception.   Where that is the case the trial court
       must scrutinize the claimed exception, rather than
       whether the lawsuit caused the release, to determine
       whether a requesting party has prevailed[.21]




        See id., ¶¶26, 32 (quoting Portage Daily Reg.,
       19                                                                            308
Wis. 2d 357, ¶8 and citing Young, 165 Wis. 2d at 286–91).
       20   Id., ¶32.
       21   Id., ¶33.

                                              9
                                                            No.   2019ap96.rgb


Applying this third factor——and seemingly only this factor——the

court of appeals concluded:

     Here, there can be no question that the City withheld
     the draft contract on the claimed basis that a public
     records exception required nondisclosure; it later
     released the contract because it believed there was no
     longer a "competitive or bargaining" rationale to
     continue withholding it. There also is no doubt that
     the delay in disclosing this document . . . was not
     insignificant and the triggering event (according to
     the City) was the expiration of the exception on which
     nondisclosure was based. . . .    Friends' claim for
     attorney's fees must hinge on whether the City
     appropriately invoked WIS. STAT. § 19.85(1)(e) to
     withhold disclosure until after the December 19 common
     council meeting.[22]
The court of appeals then turned to whether the exception was

properly invoked, concluding Friends——not the City——was entitled

to summary judgment, even though Friends never moved for summary

judgment.23     Accordingly,    it   reversed    the    circuit   court   and

remanded the case, directing the circuit court to calculate the

appropriate     award   of     attorney   fees     to     Friends.        The

majority/lead opinion concludes the court of appeals erroneously

held the exception codified in Wis. Stat. § 19.85(1)(e) did not

apply.     The City filed a petition for review, which we granted.
                               II.   ANALYSIS

                        A.   Standard of Review

     ¶53    We review a grant of summary judgment independently.

Kemper Indep. Ins. v. Islami, 2021 WI 53, ¶13, 397 Wis. 2d 394,

959 N.W.2d 912 (quoting Talley v. Mustafa, 2018 WI 47, ¶12, 381


     22   Id., ¶34
     23   Id., ¶51.

                                     10
                                                                      No.    2019ap96.rgb


Wis. 2d 393, 911 N.W.2d 55).            Summary judgment is appropriate if

no material facts are at issue and a moving party is entitled to

judgment as a matter of law.                See Wis. Stat. § 802.08(2) (2019–

20).     Under Wis. Stat. § 802.08(6) (2019–20), "[i]f it shall

appear to the court that the party against whom a motion for

summary judgment is asserted is entitled to a summary judgment,

the summary judgment may be awarded to such party even though

the party has not moved therefor."

       ¶54    Whether a requester prevailed in an action despite the

absence of favorable court relief requires us to interpret Wis.

Stat.    § 19.37(2)(a).             Statutory      interpretation           presents    a

question of law, which we review independently.                         T.L.E.-C. v.

S.E., 2021 WI 56, ¶13, 397 Wis. 2d 462, 960 N.W.2d 391 (citing

State    v.    Stephenson,    2020     WI    92,   ¶18,     394   Wis. 2d 703,         951

N.W.2d 819); see also Zellner v. Cedarburg Sch. Dist., 2007 WI

53, ¶17, 300 Wis. 2d 290, 731 N.W.2d 240 (citation omitted).

              B.    Stare Decisis & Court of Appeals Precedent

       ¶55    The    Latin   term    "stare      decisis"    means    "to     stand    by
things       decided."       Stare     decisis,      Black's      Law       Dictionary.

Sometimes called "[t]he doctrine of precedent," stare decisis

beseeches judges to "follow earlier judicial decisions when the

same points arise again in litigation."                Id.

       ¶56    Stare    decisis      encompasses     two     related     but    distinct

concepts——vertical stare decisis and horizontal stare decisis:

       Vertical stare decisis applies between higher and
       lower courts in a single system——for example, the
       Wisconsin Supreme Court and the Wisconsin court of
       appeals and circuit courts . . . .      The doctrine
       requires  lower  courts  to  faithfully   apply  the

                                            11
                                                                                No.   2019ap96.rgb

       decisions of higher courts in their system——even if
       the lower courts believe those decisions erroneous——
       unless those higher courts have overturned them. This
       doctrine, that higher courts bind lower courts, is
       absolute and near-universally accepted . . . .

       Horizontal stare decisis . . . operates within the
       same court, requiring it to adhere to its own prior
       decisions . . . .
Daniel R. Suhr & Kevin LeRoy, The Past and the Present:                                     Stare

Decisis in Wisconsin Law, 102 Marq. L. Rev. 839, 844-45 (2019).

Compare      Vertical       stare    decisis,        Black's        Law   Dictionary        ("The

doctrine that a court must strictly follow the decisions handed
down    by   higher       courts     within       the   same       jurisdiction."),          with

Horizontal stare decisis, Black's Law Dictionary ("The doctrine

that a court, esp. an appellate court, must adhere to its own

prior decisions, unless it finds compelling reasons to overrule

itself.").

       ¶57     We    have    recognized       a      third    form       of    stare    decisis,

which    may    be       unique    to    Wisconsin:           "the       doctrine      of   stare

decisis      applies       to     published       court      of    appeals       opinions     and

requires this court 'to follow court of appeals precedent unless

a compelling reason exists to overrule it.'"                                  Manitowoc County

v.    Samuel    J.H.,       2013    WI    68,     ¶5    n.2,       349    Wis. 2d 202,        833

N.W.2d 109 (quoting Wenke, 274 Wis. 2d 220, ¶21); see also Wis.

Stat. § 752.41(2) (2019–20) ("Officially published opinions of

the     court       of     appeals       shall       have         statewide       precedential

effect.").

       ¶58     This third type of stare decisis is not recognized in

other jurisdictions in America.                   See Bryan A. Garner et al., The
Law of Judicial Precedent 255 (2016) ("Inferior-court decisions

                                                12
                                                                    No.   2019ap96.rgb


have less precedential worth because courts superior in rank

aren't   bound     by   them    and    may    overrule,    vacate,    reverse,     or

depublish them."); H. Campbell Black, The Principle of Stare

Decisis, 34 Am. L. Reg. 745, 751 (1886) ("The opinion of a Nisi

Prius court, though, perhaps, admissible as persuasive evidence

of the principle contended for, is of course, not binding as

precedent upon the appellate court[.]").                  But see     John Cleland

Wells, A Treatise on the Doctrine of Res Adjudicata and Stare

Decisis 553 (1878) ("Moreover, the decisions of inferior courts

are binding upon superior courts, sometimes, although, perhaps,

more on the principle of res adjudicata which relates chiefly to

fact, than on that of stare decisis which relates to law.").

      ¶59   This    third       form    of     stare    decisis      is    "somewhat

paradoxical[.]" Suhr & LeRoy, Stare Decisis in Wisconsin Law, at

844   n.25.         Article      VII     of     the    Wisconsin      Constitution

unequivocally makes this court "a supreme judicial tribunal over

the whole state[.]"            Petition of Heil, 230 Wis. 428, 436, 284

N.W. 42 (1938) (per curiam) (quoting Attorney General v. Chi. &
N.W. Ry., 35 Wis. 425, 518 (1874)).                   The court of appeals was

created in 1978 by constitutional amendment so that this court

could focus on its law-developing function.                  Matthew E. Garbys,

Comment, A Shift in the Bottleneck:                     The Appellate Caseload

Problem Twenty Years After the Creation of the Wisconsin Court

of Appeals, 1998 Wis. L. Rev. 1547, 1548.                  A 1973 report to the

governor explained:

      In the rush to cope with its increasing calendar, the
      Supreme Court must invariably sacrifice quality for
      quantity.   Increasing appellate backlogs necessarily
      produce   a  dilution  in   craftsmanship. . . .  The
                                13
                                                                          No.    2019ap96.rgb

       Supreme Court is cast in the role of a "case-deciding
       court"——one which merely reacts to individual cases
       and thus slights its law-stating function.

       . . . .

       The size of this caseload can only have a detrimental
       effect on the quality of the Supreme Court's work.
       Cases involving major questions of substantive law may
       be decided on the basis of superficial issues.
Citizens Study Comm. on Jud. Org., Report to Governor Patrick J.

Lucey 78 (1973) (on file at the David T. Prosser Jr. State Law

Library).
       ¶60     Deference      to     decisions        of    the     court       of    appeals

conflicts with this court's constitutional role as the "final

arbiter" on questions of Wisconsin law.                      See Tetra Tech EC, Inc.

v. Wis. Dep't of Revenue, 2018 WI 75, ¶78, 382 Wis. 2d 496, 914

N.W.2d 21 (lead opinion) (explaining this court is the "final

arbiter"      on     questions      of    state     law).      By    lending         court   of

appeals decisions stare decisis effect, we give the court of

appeals       power    that    is    inconsistent          with     the   constitutional

structure of the Wisconsin judiciary.                        See Cook v. Cook, 208

Wis. 2d 166, 189, 560 N.W.2d 246 (1997) (noting this court has

been "designated by the constitution and the legislature as a

law declaring court" (quoting State ex rel. La Crosse Tribune v.

Cir.    Ct.    for    La   Crosse        Cnty.,     115    Wis. 2d 220,     229–30,          340

N.W.2d 460 (1983))); State ex rel. Wis. Senate v. Thompson, 144

Wis. 2d 429, 436, 424 N.W.2d 385 (1988) ("[I]t is this court's

function to develop and clarify the law."                      (citations omitted));

State    v.    Hermann,       2015       WI   84,   ¶154,    364     Wis. 2d         336,    867
N.W.2d 772 (Ziegler, J., concurring) ("Unlike a circuit court or

the court of appeals, the supreme court serves a law development
                                               14
                                                                      No.   2019ap96.rgb


purpose[.]"); Sussex Tool & Supply, Inc. v. Mainline Sewer &

Water, Inc., 231 Wis. 2d 404, 416 n.4, 605 N.W.2d 620 (Ct. App.

1999) ("We are primarily an error-correcting court, not a law-

declaring court."             (citation omitted)); State v. Grawien, 123

Wis. 2d 428, 432, 367 N.W.2d 816 (Ct. App. 1985) ("The Wisconsin

Supreme Court, unlike the court of appeals, has been designated

by    the    constitution        and   the   legislature    as    a    law-declaring

court.       While the court of appeals also serves a law-declaring

function, such pronouncements should not occur in cases of great

moment."       (internal citation omitted)).            We must not "slight[]"

our "law-stating function"——the precise problem the people of

this state sought to prevent by creating the court of appeals.

See    Citizens       Study    Comm.    on   Jud.   Org.,   Report      to    Governor

Patrick J. Lucey, at 78.

       ¶61     The heavy docket of the court of appeals renders that

court       better    suited     for   deciding     cases   in   accordance        with

established          precedent    rather     than   formulating       new    precedent

itself:

       One reason why lower-court decisions are often
       unsuited to establish precedent is the nature of the
       decisional process itself.      Generally, lower-court
       decisions are shorter than published opinions of
       higher courts and contain less reasoning because those
       courts' primary job is to rule on cases then pending,
       not shape the law. . . .    In states that provide a
       right of first appeal, intermediate appellate courts
       may . . . have a heavy caseload.       So intermediate
       appellate courts . . . don't have as much time or as
       many resources to devote to resolving a case as high
       courts with discretionary jurisdiction.   The press of
       judicial business may result in opinions that aren't
       so thoroughly researched and closely reasoned.    They
       may prove therefore less valuable as precedent.

                                             15
                                                                        No.    2019ap96.rgb


Garner et al., The Law of Judicial Precedent, at 256–57.                                In

Wisconsin, litigants have a constitutional right to a direct

appeal, and the legislature has designated the court of appeals

as the institution responsible for effectuating that right.                            See

State v. Pope, 2019 WI 106, ¶21, 389 Wis. 2d 390, 936 N.W.2d 606

(citing Wis. Const. art. I, § 21(1) and Wis. Stat. § 808.02).

Approximately 2059 cases were filed in the court of appeals last

year.24         Each   court    of     appeals    judge    was     responsible         for

deciding, on average, 132 cases.25                In contrast, last term this

court resolved 97 cases——including attorney disciplinary cases,

judicial disciplinary cases, and bar admissions cases.26

     ¶62     Perhaps     implicitly         recognizing     that        giving       stare

decisis effect to court of appeals decisions is inconsistent

with our constitutional structure, we have overturned court of

appeals decisions without even mentioning stare decisis.                              See,

e.g.,     Waukesha     County     v.   E.J.W.,    2021    WI     85,     ¶¶37–38,      399

Wis. 2d 471,       966   N.W.2d 590         (overturning        parts     of     Marathon

County     v.    R.J.O.,       2020    WI   App   20,     392     Wis. 2d 157,         943
N.W.2d 898 without any discussion of stare decisis).                           Twice this

term, we have suggested court of appeals decisions are entitled

to significantly less weight than our own decisions.                           See State


     24   Court   of    Appeals   Annual    Report   1    (2020),
https://www.wicourts.gov/ca/DisplayDocument.pdf?content=pdf&seqN
o=391847.
     25   Id. at 2.

     26  Wisconsin Supreme Court Annual Statistical Report 1
(October                         6,                        2021),
https://www.wicourts.gov/sc/DisplayDocument.pdf?content=pdf&seqN
o=439770.
                                16
                                                                               No.    2019ap96.rgb


v.   Yakich,      2022    WI    8,     ¶31,      400    Wis. 2d 549,           970     N.W.2d 12

("While respecting court of appeals precedent is an important

consideration,       it   is     not      determinative."               (quoting       State       v.

Lira, 2021 WI 81, ¶45, 399 Wis. 2d 419, 966 N.W.2d 605)); Lira,

399 Wis. 2d 419, ¶45 ("This court has never applied the five

factors commonly used in a decision to overturn supreme court

caselaw to override an interpretation derived solely from the

court of appeals.         Further, we have shown a repeated willingness

to interpret and apply the law correctly, irrespective of a

court of appeals decision that came to a different conclusion."

(internal    citation          omitted));        see    also     Suhr      &     LeRoy,       Stare

Decisis in Wisconsin, at 844 n.25 ("In practice, the Wisconsin

Supreme     Court    likely         grants       less       stare       decisis      effect       to

opinions of the Court of Appeals than of its own."                                     (citation

omitted)).

      ¶63   This     court's         practice,         if    not        always       its     words,

confirms    that    published          court      of    appeals         decisions          are   not

entitled     to     stare       decisis        effect.           These         decisions         are
precedential;       lower      courts       throughout        the       state     must       follow

them.     The supreme court, however, is not so bound.                               Referencing

stare decisis in the context of court of appeals precedent has

created     confusion       with       no     benefit.           We      should       take       this

opportunity to unequivocally correct this court's misspeak in

Manitowoc County.

      ¶64   Regardless,          stare       decisis        is      a    judicially-created

policy and "not an inexorable command;" for this reason, we will
overturn     precedent         if    it     is      objectively          wrong.            Johnson

                                               17
                                                                       No.    2019ap96.rgb


Controls, Inc. v. Employers Ins. of Wausau, 2003 WI 108, ¶97,

264 Wis. 2d 60, 665 N.W.2d 257 (citing Hohn v. United States,

524 U.S. 236, 251 (1998)); see also Smith v. Allwright, 321 U.S.

649, 665 (1944) ("[W]hen convinced of former error, this Court

has     never         felt       constrained      to        follow      precedent.").

Historically, the judiciary has prioritized declaring the law

correctly over perpetuating errors in judgment in the name of

stability in the law.                "We cannot mistake 'the law' for 'the

opinion of the judge' because "the judge may mistake the law.'"

Johnson     v.    Wis.        Elections    Comm'n,     2022    WI     14,     ¶259,     400

Wis. 2d 626,          971     N.W.2d 402     (Rebecca        Grassl    Bradley,         J.,

dissenting)           (quoting        Introduction,          William         Blackstone,

Commentaries *71)).              Because judges are not infallible, their

decisions must not be insulated from later review:

      A Court is not bound to give the like judgment, which
      had been given by a former Court, unless they are of
      opinion that the first judgment was according to law;
      for any Court may err; and if a Judge conceives, that
      a judgment given by a former Court is erroneous, he
      ought not in conscience to give the like judgment, he
      being sworn to judge according to law.          Acting
      otherwise would have this consequence; because one man
      has   been  wronged   by  a   judicial  determination,
      therefore every man, having a like cause, ought to be
      wronged also.
Kerlin's Lessee v. Bull, 1 Dall. 175, 178 (Pa. 1786).

      ¶65   To        avoid    the    injustice      of    subjecting        parties     in

perpetuity       to     erroneous     holdings,      "[t]he     primary       and      most

important factor to weigh in considering whether to overrule an

earlier decision is its correctness."                     Johnson, 400 Wis. 2d 626,
¶259 (quoting Garner et al., The Law of Judicial Precedent, at

397).     "[W]e do more damage to the rule of law by obstinately
                                 18
                                                                             No.    2019ap96.rgb


refusing to admit errors, thereby perpetuating injustice, than

by overturning an erroneous decision."                        State v. Roberson, 2019

WI 102, ¶49, 389 Wis. 2d 813, 935 N.W.2d 813 (quoting Johnson

Controls,    264     Wis. 2d 60,         ¶100).         "By    applying          demonstrably

erroneous      precedent           instead         of         the      relevant            law's

text[,] . . . the         Court      exercises          'force'       and        'will,'     two

attributes    the     People       did   not     give    it."         Gamble        v.   United

States, 139 S. Ct. 1960, 1981 (2019) (Thomas, J., concurring)

(quoting    The     Federalist      No.    78,    at     465    (Alexander           Hamilton)

(Clinton Rossiter ed. 1961)).

    ¶66     Although judges are particularly reluctant to depart

from the doctrine of stare decisis with respect to a holding

repeatedly applied, "[e]ven a series of decisions are not always

conclusive    evidence      of      what    is    law;    and        the    revision        of   a

decision very often resolves itself into a mere question of

expediency[.]"        1 James Kent, Commentaries on American Law 476

(New York, Clayton & Norden, 3d ed. 1836).                                 Courts tend to

follow   their      earlier      decisions       because        it    is     easy     but    not
necessarily because the decisions were correct.                             See Bartlett v.

Evers, 2020 WI 68, ¶200, 393 Wis. 2d 172, 945 N.W.2d 172 (Kelly,

J., concurring/dissenting).                No matter how long a decision has

enjoyed judicial acquiescence, no amount of time can cure the

error:      "[T]he    law     of    precedent      has        less    relation        to    mere

numbers,     than    to     the     decisive       nature        of        the     conclusions

announced, and the deliberation and care with which they have

been investigated."           Wells, A Treatise on the Doctrine of Res
Adjudicata and Stare Decisis, at 535; see also Monroe v. Pape,

                                            19
                                                                                  No.    2019ap96.rgb


365     U.S.    167,      220–21        (1961)         (Frankfurter,         J.,        dissenting)

("[T]he     relevant        demands          of   stare       decisis      do      not        preclude

considering, for the first time thoroughly and in the light of

the best available evidence . . . , a statutory interpretation

which    started       as    an       unexamined        assumption       on       the     basis    of

inapplicable        citations          and    has      the    claim   of      a    dogma        solely

through reiteration.").

      ¶67      Revisiting         erroneous             precedent          is       particularly

imperative when the precedent under review was established by

the Wisconsin Court of Appeals.                          As explained in our seminal

decision       in    Cook        v.     Cook,       the       court     of        appeals        lacks

constitutional           authority           to   overrule,       modify,           or        withdraw

language from its published decisions.                           208 Wis. 2d at 189–90.

Consequently,        a      single      erroneous            interpretation             can     easily

permeate a line of cases without any reconsideration by the

court of appeals of its correctness.                          In Cook, we encouraged the

court of appeals to "signal its disfavor to litigants, lawyers

and     this    court       by    certifying            the    appeal        to     this       court,
explaining that it believes a prior case was wrongly decided."

208 Wis. 2d at 189.               We also noted the court of appeals could

apply its prior decision while expressly stating its concern

that the decision was erroneous.                        Id.     As an empirical matter,

however, the court of appeals rarely exercises these options.

In this case, for example, the court of appeals acknowledged

conflicting precedent but nonetheless utilized neither of the




                                                  20
                                                     No.   2019ap96.rgb


options we outlined in Cook.27    Last term we received only seven

requests for certification from the court of appeals.28

     ¶68    The people of Wisconsin established this court as the

supreme judicial tribunal and in fulfilling our constitutional

     27 Friends of Frame Park, 394 Wis. 2d 387, ¶29.     In this
case, the court of appeals violated Cook by following Young,
which modified the Racine Education Association I Line.
Although Young pre-dated Cook, our decision in Cook applies
retroactively.   State v. Bolden, 2003 WI App 155, ¶10, 265
Wis. 2d 853, 667 N.W.2d 364 ("Although Jackson        and Kuehl
preceded Cook, this makes no difference. Cook based its ruling
on 'power' not policy.     If the court of appeals lacked the
'power' to overrule or modify its prior decisions after Cook, it
certainly also lacked that power before Cook.").

     Before Cook, if two published court of appeals decisions
conflicted, the court often "pick[ed] the one [it] like[d]."
Adam S. Bazelon, Practice Tips: Dealing with Conflicting Court
of Appeals Opinions, Wis. Law., Dec. 2009, at 22, 23,
https://www.wisbar.org/NewsPublications/WisconsinLawyer/pages/ar
ticle.aspx?Volume=82&Issue=12&ArticleID=1794#16 (quoted source
omitted) (second and third modification in the original). Post-
Cook, the earlier decision prevails because the court of appeals
lacked the power to modify it:

     If a court finds that the later court of appeals
     decision overruled or modified a prior court of
     appeals decision, the court must follow the earlier
     decision. This is because the court of appeals lacks
     the power to overturn its own precedent and exceeds
     its jurisdiction by doing so.    In contrast, when the
     court of appeals is confronted with conflicting
     supreme court precedent, it must follow the supreme
     court's most recent pronouncement.

Id. In this case, the court of appeals acknowledged it had to
"reconcile   what,  at  least   superficially, appears   to  be
inconsistent language from prior decisions addressing how and
whether a public records plaintiff can recover attorney fees
following voluntary release during litigation."     Friends of
Frame Park, 394 Wis. 2d 387, ¶4. Had the court applied Cook, it
would have been bound to apply the Racine Education Association
I Line instead.

     28   Wisconsin Supreme Court Annual Statistics, at 3.
                                  21
                                                                         No.    2019ap96.rgb


duty to declare the law in this state, we may overturn any

incorrect court of appeals opinion with no consideration of the

stare decisis doctrine.               Of particular relevance in this case,

"the principle of stare decisis . . . does not require us 'to

adhere       to    interpretations        of    statutes       that     are    objectively

wrong.'"          Samuel J.H., 349 Wis. 2d 202, ¶5 n.2 (quoting Wenke,

274    Wis. 2d 220,        ¶21).      "Reflexively           cloaking    every    judicial

opinion with the adornment of stare decisis threatens the rule

of    law,    particularly         when    applied      to     interpretations      wholly

unsupported by the statute's text."                     Manitowoc v. Lanning, 2018

WI 6, ¶81 n.5, 379 Wis. 2d 189, 906 N.W.2d 130 (Rebecca Grassl

Bradley, J., concurring).                 While court of appeals opinions may

be helpful to this court in ascertaining a statute's meaning,

"[i]t should be borne in mind that the mere text [of the law],

and only the text . . . was adopted[.]"                       Frederick Douglass, The

Constitution of the United States:                     Is It Pro-Slavery or Anti-

Slavery?,         Speech   Delivered       at       Glasgow,    Scotland       (March   26,

1860); see also Michael Sinclair, Traditional Tools of Statutory
Interpretation 13 (1942) ("After the plain text of a statute,

precedent is the most significant, the most ubiquitous, and the

most     powerful          of   the       traditional          tools      of     statutory

construction."         (emphasis added)).              "By recognizing that 'a law

is the best expositor of itself,' courts can faithfully fulfill

their function as neutral arbiters."                    Wis. Jud. Comm'n v. Woldt,

2021 WI 73, ¶92, 398 Wis. 2d 482, 961 N.W.2d 854 (Rebecca Grassl

Bradley, J., concurring/dissenting) (quoting Pennington v. Coxe,
6 U.S. (2 Cranch) 33, 52 (1804)).

                                               22
                                                                          No.    2019ap96.rgb


                       C.    The Court of Appeals Precedent

       ¶69    The Racine Education Association I Line is objectively

wrong,    and      the   Young/Portage         Cases     applied     by    the    court    of

appeals in this case depart even further from proper statutory

interpretation.          I would overturn the line and the Young/Portage

Cases and instead apply the actual statutory text.

       ¶70    For     context,        the     legislature         rewrote       Wisconsin's

public    record       laws      in   1982,    inspired      in   part     by    Congress's

enactment of the Freedom of Information Act (FOIA) in the late

1960s.       Linda De La Mora, Comment, The Wisconsin Public Records

Law, 67 Marq. L. Rev. 65, 65 (1983).                         FOIA permitted federal

district      courts        to    award     attorney      fees     to     requesters      who

"substantially prevailed" in an action.                      5 U.S.C. § 552(a)(4)(E)

(1976).       Although Wis. Stat. § 19.37(2)(a), which was created

during this re-write, uses slightly different language, it seems

to have been based on the language in FOIA.

       ¶71    A    student-authored           law   review    comment       published      in

1983 suggested Wisconsin courts should look to "existing federal
case law"         to interpret        Wis. Stat.         § 19.37(2)(a).          Mora,    The

Wisconsin Public Records Law, at 104 & nn.293–95.                           The court of

appeals has done just that, parroting federal decisions that

have     been        abrogated        instead       of    applying        the     text     of

§ 19.37(2)(a).

                1.    The Racine Education Association I Line

       ¶72    In 1986, the court of appeals interpreted Wis. Stat.

§ 19.37(2)(a) for the first time in Racine Education Association
I, 129 Wis. 2d 319.              A teachers union requested records from a

                                              23
                                                                             No.   2019ap96.rgb


school district showing who was a member of a bargaining unit.

Id. at 323.        The district did not respond, so the union filed a

mandamus action.          Id.     The district argued an exception applied—

—specifically,       Wis.       Stat.       § 19.35(1)(l),           which     states       that

compliance with a request is not mandated if a new record would

need to be made by extracting information from existing records.

Id.    The district did note, however, that it was in the process

of    compiling     the    information         for       reasons         unrelated     to    the

request.      Id.         While       the   action       was   pending,       the    district

released     the    requested          records.          Id.         The     circuit        court

dismissed the action as moot.                  Id. at 322.           The union appealed,

arguing it was entitled to an award of attorney fees.                              Id.

       ¶73   The    court       of     appeals       reversed        and      remanded       for

factfinding.        Id.    at 330.           Ostensibly following the student

comment's    guidance,          the    court       looked      to    federal       decisions,

primarily Cox v. United States Department of Justice, 601 F.2d 1

(D.C. Cir. 1979) (per curiam), abrogated on other grounds by

Benavides v. Bureau of Prisons, 993 F.2d 257 (D.C. Cir. 1993).
Cox held a requester could be deemed to have prevailed, even in

the absence of favorable relief from a court, if it showed:

(1) its action "could reasonably be regarded as necessary," and

(2) "a causal nexus exists between that action and the agency's

surrender    of    information."             Id.    at    6.        In    Racine     Education

Association I, the court explicitly adopted Cox's holding.                                   129

Wis. 2d at 326–28.          The court stated the case, on remand, would

turn "largely [on] a question of causation[.]"                            Id. at 327.



                                              24
                                                                           No.   2019ap96.rgb


       ¶74     At   least     five    subsequent         cases    endorsed       the   causal

nexus requirement articulated in Racine Education Association I.

See WTMJ, Inc., 204 Wis. 2d at 460; Eau Claire Press Co. v.

Gordon, 176 Wis. 2d 154, 162, 499 N.W.2d 918 (Ct. App. 1993);

State    ex     rel.    Eau     Claire     Leader-Telegram           v.     Barrett,      148

Wis. 2d 769,        772–73,     436    N.W.2d 885         (Ct.    App.     1989);      Racine

Educ. Ass'n v. Bd. of Educ. for Racine Unified Sch. Dist., 145

Wis. 2d 518, 522–23, 427 N.W.2d 414 (Ct. App. 1988); Vaughan,

143 Wis. 2d at 871–73.                Despite each case invoking the causal

nexus test, some reached apparently contradictory results.                                For

example, in State ex rel. Eau Claire Leader-Telegram v. Barrett,

a   newspaper        requested       sealed    settlement         documents       filed    in

several circuit court cases (the "Edson case").                            148 Wis. 2d at

770.    Eventually, the newspaper filed a mandamus action.                                The

clerk of court and the circuit court judge who presided over the

Edson case, Judge Roderick Cameron, reached a stipulation with

the newspaper, under which Judge Cameron agreed to release the

records if no party to the Edson case objected.                              Id. at 771.
Several parties did object, the newspaper intervened to argue

for disclosure, and Judge Cameron released an edited version of

the    documents.        Id.         The   newspaper       moved     for    an    award   of

attorney fees in the mandamus action.                            The court of appeals

concluded the newspaper's intervention in the Edson case caused

the release of the records——not the mandamus action——so it was

not entitled to attorney fees.                 Id. at 772.

       ¶75     In Eau Claire Press Co. v. Gordon, 176 Wis. 2d 154,
the    court    of     appeals       reached       the    opposite    conclusion.           A

                                              25
                                                                    No.   2019ap96.rgb


newspaper requested records from a city related to a settlement

in a discrimination case.           Id. at 157.       The city attorney denied

the request, citing a confidentiality agreement the city had

entered into with the plaintiff.               Id.      The newspaper filed a

mandamus action, and during its pendency, the plaintiff in the

discrimination case agreed not to consider the release of the

settlement records a breach of the confidentiality agreement.

Id. at 158.         Thereafter, the city released the records.                      Id.

The circuit court denied the newspaper's motion for an award of

attorney fees because, in its view, the plaintiff's agreement

not   to    consider   the    release   a    breach    was    the   cause    of     the

release.       Id.     at    161.     The    court     of    appeals      concluded,

irrespective of the plaintiff's agreement, the mandamus action

was a substantial factor in causing the release of the records,

so an award of attorney fees was appropriate.                 Id. at 162.

                        2.    The Young/Portage Cases

      ¶76    In two cases, the court of appeals departed from its

own precedent requiring a causal nexus.                 In State ex rel. Young
v. Shaw, 165 Wis. 2d 276, the requester was allegedly involved

in a "hit and run" in February 1989.                    Id. at 283.              He was

charged with leaving the scene of an accident on March 6.                           Id.

On March 9, the requester made a written demand to the district

attorney's office for the officer's narrative and photographs.

Id. at 283–84.         On March 22, the assistant district attorney

responded that, because the State filed criminal charges, his

demand was governed by discovery statutes applicable to criminal
cases,     rather    than    Wis.   Stat.    § 19.35.        Id.    at    284.      She

                                        26
                                                                    No.    2019ap96.rgb


informed the requester he would have to wait until the initial

appearance on March 29 to receive the officer's narrative.                           Id.

The requester filed a mandamus action on March 27.                        Id. at 285.

At   the    March    29   initial      appearance,    the     assistant        district

attorney released the officer's narrative to the requester.                           Id.

at 291.      The photographs were released at a later conference on

May 9.      Id. at 284.      Apparently, the assistant district attorney

released     the     records    only    because    she   thought      the      statutes

governing criminal discovery compelled release——not because of

the public records laws.           See id. at 293.

      ¶77    The court of appeals concluded the requester prevailed

in his mandamus action.             It acknowledged the Racine Education

Association I Line requires a requester to establish "a causal

nexus" between the action and the release of the record.                        Id. at

292–93 (citing        Racine Educ. Ass'n I, 129 Wis. 2d at 328 and

quoting Cox, 601 F.2d at 61).                   In the admitted absence of a

causal nexus, the court fashioned an exception based on what the

court considered an unreasonable delay in the release of the
officer's     narrative      and    the   photographs——grounded           in    a   good

faith but legally unavailing reliance on the criminal discovery

statutes.      See id. at 293–95.          Under "these circumstances," the

court    reasoned,     to    "deprive"    a     requester     of   his    ability      to

recover attorney fees would "frustrate and indeed negate the

purpose of the open records law rather than encourage compliance

with it."       Id. at 293.         The court nevertheless concluded the

requester      was     not     entitled    to     attorney     fees       because     he
represented     himself      pro   se——apparently,       in   the     court's       view,

                                          27
                                                                 No.    2019ap96.rgb


that would also frustrate and indeed negate the law's purpose.

Id. at 295–96.

       ¶78    In the second case to ignore the causal nexus text, a

newspaper requested a copy of an investigative report from a

sheriff.      Portage Daily Reg., 308 Wis. 2d 357, ¶1.                 The sheriff

denied the request because the district attorney was considering

criminal charges.         Id.      The newspaper filed a mandamus action;

thereafter, the report was made public.               Id., ¶6.       The newspaper

moved for an award of attorney fees, which the circuit court

denied.         It    concluded       that    the    denial    was     stated    in

"sufficiently specific" terms and satisfied the balancing test.

Id., ¶1.      The issue on appeal was whether the denial was legal.

Notably,      the    court    of   appeals    did   not   decide      whether   the

newspaper was entitled to an award of attorney fees; it simply

said a decision on the merits was warranted, i.e., the case was

not moot, because the decision would impact whether attorney

fees could be awarded.             Id., ¶8 & n.4.      Portage Daily Register

did not address any precedent on what it means for a party to
prevail.

                     D.   The Meaning of Prevailing Party

       ¶79    The court of appeals' varying interpretations of the

statute      governing       the   recovery   of    attorney   fees     in   public

records cases are "objectively wrong."                Wenke, 274 Wis. 2d 220,

¶21.    Wisconsin Stat. § 19.37(2)(a) provides, in relevant part:

"[T]he court shall award reasonable attorney fees . . . to the

requester if the requester prevails in whole or in substantial
part in any action filed under sub. (1) relating to access to a

                                         28
                                                                          No.    2019ap96.rgb


record or part of a record under s. 19.35 (1)(a)."                                (Emphasis

added.)        The      court     of        appeals     never    considered         whether

"prevails . . . in any action" bears an accepted legal meaning.

It does.

       ¶80    As   we   explained       in     Kalal,    "[s]tatutory       language       is

given its common, ordinary, and accepted meaning, except that

technical or specially-defined words or phrases are given their

technical or special definitional meaning."                          271 Wis. 2d 633,

¶45 (citing Bruno v. Milwaukee County, 260 Wis. 2d 633, ¶¶8, 20,

260 Wis. 2d 633, 660 N.W.2d 656).                     "Legal terms of art" qualify

as technical words or phrases, so we give them "their accepted

legal meaning."         Bank Mut., 326 Wis. 2d 521, ¶23 (quoting Estate

of Matteson, 309 Wis. 2d 311, ¶22).

       ¶81    "When the legislature adopts a phrase from the common

law that has a specific legal meaning and does not otherwise

define it, we presume that the legislature adopts the phrase's

specific legal meaning."           State v. Matthews, 2021 WI 42, ¶9, 397

Wis. 2d 1, 959 N.W.2d 640 (citing Bank Mut., 326 Wis. 2d 521,
¶39 and Strenke v. Hogner, 2005 WI 25, ¶28, 279 Wis. 2d 52, 694

N.W.2d 296); see also Buckhannon, 532 U.S. at 615–16 (Scalia,

J., concurring) ("[W]here Congress borrows terms of art in which

are accumulated the legal tradition and meaning of centuries of

practice, it presumably knows and adopts the cluster of ideas

that   were    attached      to    each        borrowed       word   in    the     body   of

learning[.]"            (quoting       Morissette        v.     United      States,       342

U.S. 246,     263    (1992)));         2A    Sutherland       Statutory     Construction
§ 47:30 n.1 (7th ed. updated Nov. 2020) ("Courts presume that a

                                              29
                                                                       No.    2019ap96.rgb


legislature that employs a term of art knows and adopts the

cluster of ideas attached to each borrowed word in the body of

learning from which it is taken."                  (citations omitted)); Antonin

Scalia & Bryan A. Garner, Reading Law:                       The Interpretation of

Legal Texts 320 (2012) ("A statute that uses a common-law term,

without defining it, adopts its common-law meaning.").

    ¶82        Consultation       of      legal    dictionaries        is     not      only

appropriate,       but,     to      some      extent,      necessary     to     properly

interpret       Wis.    Stat.     § 19.37(2)(a).            See,    e.g.,      State      v.

Schaefer, 2008 WI 25, ¶¶29–31, 308 Wis. 2d 279, 746 N.W.2d 547

(consulting Black's Law Dictionary to determine the meaning of

"discovery").           Black's     Law    Dictionary       defines    "prevail"        as:

"(17c) 1.       To obtain the relief sought in an action; to win a

lawsuit     ."

Prevail, Black's Law Dictionary.                   "Relief" is defined as:              "3.

The redress or benefit, esp. equitable in nature (such as an

injunction or specific performance), that a party asks of a

court. — Also termed remedy."                  Relief, Black's Law Dictionary.
Similarly, Black's Law Dictionary defines "prevailing party" as:

"(17c) A party in whose favor a judgment is rendered, regardless

of the amount of damages awarded .                                — Also

termed    successful         party."          Prevailing     party,     Black's         Law

Dictionary; see also Union of Needletrades, Indus. & Textile

Emps., AFL-CIO, CLC v. U.S. Immigr. & Naturalization Serv., 336

F.3d 200, 207–08 (2d Cir. 2003) ("UNITE's primary contention on
appeal    is    that    a   party      that    'substantially      prevails'        (or   a

                                              30
                                                                     No.    2019ap96.rgb


'substantially      prevailing        party')    under   FOIA    is        necessarily

different        from     a     'prevailing      party' . . . .                Several

considerations          leave   us     unconvinced.").          As     Black's      Law

Dictionary notes, the definitions of "prevail" and "prevailing

party" trace to the seventeenth century——long before the 1982

enactment of Wis. Stat. § 19.37(2)(a).

     ¶83     The meaning of "prevailing party" had endured in the

law, unaltered.          Black's Law Dictionary notes that "prevailing

party" is synonymous with "successful party."                  Prevailing party,

Black's Law Dictionary.              Another legal dictionary, published in

1920, provides a single definition of "successful":                         "The word

'successful' . . . in relation to the allowance of attorney fees

to the plaintiff . . . means a termination of the action in his

favor   by   a    decree[.]"         Successful,    Legal     Definitions       (1920)

(emphasis added) (citation omitted).

     ¶84     A legal dictionary from 1879 illustrates the meaning

of   "prevail"      by     summarizing     the     holdings     of     five     cases.

Prevail, Dictionary of Terms and Phrases Used in American or
English Jurisprudence (1879).

     • In Bangor & Piscataquis R. R. Co. v. Chamberlain, a
       landowner sued a railroad company for damages stemming
       from a taking. 60 Me. 285, 285 (1872).               County
       commissioners awarded the landowner $650.      Id. at 286.
       The railroad company appealed.     Id.   On appeal, a jury
       reduced the award to $435. Id. A Maine statute provided
       that: "When an appeal is taken, the losing party is to
       pay the cost thereon." Id. The Maine Supreme Court had
       to decide which party was to pay the costs of the appeal,
       framing the issue as:       "[W]hich was the prevailing
       party?" Id. Logically, because the losing party did not
       prevail,   the  court   held   the   landowner   prevailed,
       concluding he "successfully maintained his claim for
       damages[.]" Id.
                                          31
                                                                          No.   2019ap96.rgb

       • In Hawkins v. Nowland, the Missouri Supreme Court
         concluded that the plaintiff was a "prevailing party,"
         although the favorable judgment he recovered was not
         "what he claimed[.]" 53 Mo. 328, 330 (1873).

       • In Henry v. Miller, the Maine Supreme Court concluded a
         creditor was a "prevailing party" even though he obtained
         a judgment for less than he sought.      61 Me. 105, 105
         (1872).

       • In Rogers v. City of St. Charles, the Missouri Supreme
         Court concluded a city that obtained a verdict of
         condemnation was a "prevailing party," entitled to costs.
         54 Mo. 229, 233–34 (1873) (per curiam).

       • In Weston v. Wright, the Vermont Supreme Court concluded
         an orator had "prevailed" because he had established he
         was entitled to a decree, although the decree was less
         favorable than the relief he sought. 45 Vt. 531, 535–37
         (1873).
None    of     these       cases     declared       a   party    "prevailed"       without

obtaining favorable relief from a court.

       ¶85     Consistent with these settled definitions, a statute

renumbered by this court in 1975 stated:                         "Judgment.        In such

actions, when the plaintiff prevails, he shall, in addition to

judgment for damages and costs, also have judgment that the

nuisance       be   abated       unless    the      court    shall   otherwise      order."

Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975) (codified as amended

at     Wis.    Stat.       § 823.03)       (emphasis         added).       This     statute

presupposes         that     a     prevailing        party     obtained     a     favorable

judgment in court.

       ¶86     As        evidenced        by     its        stable     legal      history,

"'[p]revailing party' is not some newfangled legal term invented

for      use        in      late-20th-century               fee-shifting        statutes."

Buckhannon, 532 U.S. at 610.                     In Buckhannon, Justice Antonin
Scalia wrote in concurrence he was aware of "no cases, state or

                                               32
                                                                No.    2019ap96.rgb


federal" prior to 1976 that endorsed the catalyst theory.                         Id.

at 611.     After Wis. Stat. § 19.37(2)(a) was enacted in 1982, the

court of appeals adopted the catalyst theory, which conflicts

with the longstanding meaning of what it means to prevail in a

court case.      A "fair reading" of a statute requires adherence to

the statute's text as it was understood at the time of the

statute's enactment.       Scalia & Garner, Reading Law, at 33.

      ¶87     To "prevail[] in whole or in substantial part in any

action filed under sub. (1)," a requester must obtain through a

court order at least some of the relief it sought.                See Meinecke

v. Thyes, 2021 WI App 58, ¶1, 399 Wis. 2d 1, 963 N.W.2d 816

("[The plaintiff] contends she prevailed in substantial part in

her mandamus action when the circuit court ordered the release

of some but not all of the records that she requested from

public officials.       We agree.").

      ¶88     The accepted legal meaning of "prevails . . . in any

action" also matches its common, ordinary meaning.                     See Kalal,

271 Wis. 2d 633, ¶45 (citing Bruno, 260 Wis. 2d 633, ¶¶8, 20).
In   common    parlance,   prevailing       in   a   mandamus   action       is   not

equivalent     to   obtaining    access     to   a   public   record    by     other

means.        Justice   Scalia    illustrated        the   difference     in      his

Buckhannon concurrence:

      If a nuisance suit is mooted because the defendant
      asphalt plant has gone bankrupt and ceased operations,
      one would not normally call the plaintiff the
      prevailing party. And it would make no difference, as
      far as the propriety of that characterization is
      concerned, if the plant did not go bankrupt but moved
      to a new location to avoid the expense of litigation.
      In one sense the plaintiff would have "prevailed"; but
      he would not be the prevailing party in the lawsuit.
                                       33
                                                                   No.   2019ap96.rgb


532 U.S. at 615.        In designating a plaintiff who obtained access

to records by means other than a court judgment a "prevailing

party," the court of appeals either excised "in any action filed

under sub. (1)" from the statutory text or rewrote the phrase to

say "after any action filed under sub. (1)."                   We have no power

to rewrite the words chosen by the legislature.                    E.g., State v.

Fitzgerald, 2019 WI 69, ¶30, 387 Wis. 2d 384, 929 N.W.2d 165.29

       ¶89 The court of appeals' interpretations of what it means

to prevail in a mandamus action have also been undermined by

"changes     or   developments      in   the   law."         See    Roberson,    389

Wis. 2d 190,      ¶50   (quoting    Bartholomew,       293    Wis. 2d 38,       ¶33).

Specifically, they rest on the now-defunct "catalyst theory,"

which the United States Supreme Court rejected more than 20

years ago.        Buckhannon, 532 U.S. at 600 (majority opinion).

       ¶90   In Buckhannon, the plaintiff brought claims under the

Fair    Housing    Amendments      Act   (FHAA)   and    the       Americans    with

Disabilities Act (ADA) against West Virginia (and two of its

agencies), arguing that a state statute violated these federal



       Even following the Racine Education Association I Line
       29

defeats Friends' claim for attorney fees.        "[A]n allegedly
prevailing complainant must assert something more than post hoc,
ergo propter hoc[.]" Racine Educ. Ass'n I, 129 Wis. 2d at 326–
27 (quoting Cox v. U.S. Dep't of Just., 601 F.2d 1, 6 (D.C. Cir.
1979) (per curiam)).    Timing is not sufficient to demonstrate
causation.     If it were, causation would effectively be
eliminated as an element altogether because any time an action
were filed and a custodian thereafter released the requested
record, as in this case, the requester would be able to recover
attorney fees.

                                         34
                                                              No.   2019ap96.rgb

laws.      Id.    at    601.    Before    the   district   court    rendered   a

decision, the West Virginia Legislature eliminated the statutory

requirement.      Id.     The defendants then moved to dismiss the case

as moot.     Id.       The district court granted the motion and the

Fourth Circuit affirmed, rejecting the plaintiff's claim that it

was entitled to attorney fees.30          Id. at 601–02.

     ¶91    The    United      States    Supreme   Court    interpreted     the

meaning of "prevailing party" in fee-shifting schemes permitted

in the FHAA31 and the ADA.32        Id. at 601.     The Court stated:

     Now that the issue is squarely presented, it behooves
     us to reconcile the plain language of the statutes
     with our prior holdings.      We have only awarded
     attorney's fees where the plaintiff has received a
     judgment on the merits, or obtained a court-ordered

     30The majority/lead opinion is confusing. On the one hand,
it claims to endorse the test articulated in Buckhannon. On the
other, it refuses to acknowledge this case is moot. The entire
point of Buckhannon was to determine under what circumstances,
if any, a party could be deemed to have prevailed even though
the case became moot, thereby barring favorable relief.

     The majority/lead opinion's misunderstanding of Buckhannon
has serious implications.      While the majority/lead opinion
states the test correctly (to prevail, a party must receive
favorable relief from a court), it never applies the test.
Instead, it turns to the merits without identifying any
favorable relief to which Friends might be entitled at this
point. The prevailing party test is not a merits determination;
if it were, Buckhannon would have been about the merits of the
plaintiff's FHAA and ADA claims, which it never addressed.
     3142 U.S.C. § 3601(c)(2) (2001) ("[T]he court, in its
discretion, may allow the prevailing party . . . a reasonable
attorney's fee and cost.").
     3242 U.S.C. § 12105 (2001) ("[T]he court . . ., in its
discretion, may allow the prevailing party . . . a reasonable
attorney's fee[.]").

                                         35
                                                                       No.   2019ap96.rgb

    consent   decree . . . .    Never  have   we  awarded
    attorney's fees for nonjudicial alterations of actual
    circumstances.
Id. at 605–06 (second emphasis added) (internal quotations and

citations omitted).        The Court noted that "prevailing party" was

a "rather clear" phrase, which did not encompass the catalyst

theory.      Id.    at   607.        It    explicitly        relied   on   Black's    Law

Dictionary.        Id. at 603 (quoting Prevailing party, Black's Law

Dictionary (7th ed. 1999)).

    ¶92     Buckhannon destroyed the foundation of the court of

appeals    precedent.       The      Racine       Education     Association      I   Line

rests on federal decisions interpreting FOIA and employing the

catalyst    theory,      specifically,           Cox,   601   F.2d    1.     Buckhannon

abrogated Cox and similar federal cases.                         The Ninth Circuit

recognized this in Oregon Natural Desert Association v. Locke,

noting     that    Buckhannon's           rejection     of    the     catalyst   theory

logically extends to FOIA.33                 572 F.3d 610, 614–16 (9th Cir.

2009).        Similarly,        in        Oil,    Chemical      &     Atomic     Workers

International Union, AFL-CIO v. Department of Energy, the D.C.

Circuit, quoting Buckhannon, held "that in order for plaintiffs

in FOIA actions to become eligible for an award of attorney's

fees, they must have 'been awarded some relief by [a] court,'

either in a judgment on the merits or in a court-ordered consent

decree."     288 F.3d 452, 456–57 (D.C. Cir. 2002), superseded by


    33 The Ninth Circuit noted a 2007 amendment to FOIA
"modified FOIA's provision for the recovery of attorney fees to
ensure that FOIA complainants who relied on the catalyst theory
to obtain an award of attorney fees would not be subject to the
Buckhannon proscription."   Or. Nat. Desert Ass'n v. Locke, 572
F.3d 610, 615 (9th Cir. 2009).

                                             36
                                                                                  No.       2019ap96.rgb


statute as stated by Summers v. Dep't of Just., 569 F.3d 500

(D.C. 2009) (quoting Buckhannon, 532 U.S. at 603).

       ¶93   Even       if    the      United        States      Supreme          Court       had    not

disavowed the catalyst theory, our own court of appeals cases

are    nonetheless       "unsound         in       principle."              See    Roberson,         389

Wis. 2d 190,      ¶50        (quoting         Bartholomew,         293      Wis. 2d 38,             ¶33).

They failed to follow our well-established rule of statutory

interpretation          that       legal       terminology             must       be        given    its

"accepted       legal    meaning."             Bank       Mut.,       326     Wis. 2d 521,            ¶23

(quoting Estate of Matteson, 309 Wis. 2d 311, ¶22).                                           Choosing

alternative        meanings,            particularly             to      advance             preferred

policies, destabilizes the law.                          See Scalia & Garner, Reading

Law, at 320.            Additionally, judicial tampering with accepted

legal meaning interferes with the legislature's ability to make

law.     See Wisconsin Bill Drafting Manual § 2.03(2)(a)(2019–20)

(advising       drafters         at     the     Legislative            Reference            Bureau    to

consider     whether         a     word       or     phrase       is     "self-defining"              by

consulting "standard or legal dictionaries").
       ¶94   Problematically,                  the        Young/Portage                 Cases        are

principally grounded in public policy rather than the text of

Wis.    Stat.    § 19.37(2)(a).                In       Young,    the       court      reasoned       to

"deprive" a requester of his ability to recover attorney fees

would    "frustrate          and      indeed       negate    the       purpose         of    the     open

records law rather               than encourage compliance with it."                                 165

Wis. 2d at      293.         This      sort     of      consequentialist               reasoning      is

antithetical to our textualist approach, articulated in Kalal,
271 Wis. 2d 633.             See Clean Wis., Inc. v. Dep't Nat. Res., 2021

                                                   37
                                                                     No.   2019ap96.rgb


WI 71, ¶86, 398 Wis. 2d 346,                 961 N.W.2d 346 (Rebecca Grassl

Bradley, J., dissenting) (explaining Kalal is Wisconsin's "most

cited    case     of     modern      times"     (quoting         Daniel    R.         Suhr,

Interpreting Wisconsin Statutes, 100 Marq. L. Rev. 969, 969–70

(2017))).       Consequentialists           "urge    that    statutes      should        be

construed to produce sensible, desirable results, since that is

surely   what   the      legislature    must     have      intended.       But    it     is

precisely because people differ over what is sensible and what

is desirable that we elect those who will write our laws——and

expect   courts     to   observe     what     has   been    written."       Scalia        &

Garner, Reading Law, at 22.

    ¶95     Kalal         rejected      the         very         purposivism            and

consequentialism employed by the court of appeals in this case

as well as its predecessors.                "It is the enacted law, not the

[legislature's]        unenacted      intent,       that    is    binding        on    the

public."    Kalal, 271 Wis. 2d 633, ¶44.                Faithfulness to the text

of a law rather than advancing an imagined purpose underlying

its enactment or avoiding a consequence deemed unsavory (in the
subjective opinion of the judge) is a condition precedent to the

rule of law:

    The principles of statutory interpretation that we
    have restated here are rooted in and fundamental to
    the rule of law.    Ours is "a government of laws not
    men," and "it is simply incompatible with democratic
    government, or indeed, even with fair government, to
    have the meaning of a law determined by what the
    lawgiver meant, rather than by what the lawgiver
    promulgated."   "It is the law that governs, not the
    intent of the lawgiver . . . .    Men may intend what
    they will; but it is only the laws that they enact
    which bind us."


                                         38
                                                                    No.   2019ap96.rgb


Id., ¶52 (quoting Antonin Scalia, A Matter of Interpretation 17

(1997)); see also J. Times v. City of Racine Bd. of Police &

Fire Comm'r, 2015 WI 56, ¶117, 362 Wis. 2d 577, 866 N.W.2d 563

(Abrahamson,      J.,     concurring)      (explaining     "it    seems    that    the

Newspaper       was    sandbagged"      but    nonetheless        concluding       "the

Newspaper       has not    sufficiently       tethered    its    argument    to     the

language of Wis. Stat. § 19.37(2)(a)").

      ¶96     When courts lose sight of this first principle, when

they "fail to follow the . . . letter of the positive law," too

easily      are        "the      most    valuable         privileges        of      the

people . . . rendered            illusory"      "under      the      pretense        of

explaining and extending them[.]"                Francis Stoughton Sullivan,

Lectures on the Constitution and Laws of England                          64 (1805).

Although judges may profess well-intentioned justifications for

"improving" the law, "interpretive approaches can be used for

all kinds of purposes, not just beneficent ones."                           Bryan A.

Garner, Old-Fashioned Textualism Is All About Interpretation,

Not Legislating from the Bench, ABA J., Apr. 2019.34                        Ignoring
the law's plain meaning because the result in a particular case

is,   in    a    judge's      subjective      judgment,    "appealing,"          causes

"considerable mischief."           Force v. Am. Family Mut. Ins., 2014 WI

82,   ¶148,      356    Wis. 2d 582,     850    N.W.2d 866       (Roggensack,       J.,

dissenting).          "One can always do 'more' in pursuit of a goal,

but statutes have limits."              N.A.A.C.P. v. Am. Fam. Mut. Ins.,

978 F.2d 287, 298 (7th Cir. 1992).               Those limits are prescribed

by    the     people's        representatives     in      the    legislature       and

      34  https://www.abajournal.com/magazine/article/textualism-
means-what-it-says.
                                39
                                                                                    No.    2019ap96.rgb


discarding them disrupts the constitutional order by allowing

judges     to    act       as      policy-makers.              "While       textualism            cannot

prevent     the        incursion            of     policy          preferences            into      legal

analysis . . . without                 textualism,                 such        encroachment            is

certain."        Woldt, 398 Wis. 2d 482, ¶92.                       The people of Wisconsin

elect judges to interpret the law, not make it.

     ¶97        Even      a     cursory      reading          of    the     court         of     appeals

precedent       on     awarding       attorney          fees       in    public      records        cases

reveals     it       is       "incoherent"         and        "unworkable           in     practice,"

presenting yet another reason to overturn it.                                  See Roberson, 389

Wis. 2d 190, ¶50 (quoting Bartholomew, 293 Wis. 2d 38, ¶33).                                           In

this case, the court of appeals struggled to "reconcile what, at

least superficially, appears to be inconsistent language from

prior     decisions           addressing         how    and    whether         a    public       records

plaintiff can recover attorney fees following voluntary release

during litigation."35                Applying the statutory text would ensure

consistent and predictable application of the law, eliminating

the subjectivity inherent in determining who "prevailed" in a
suit.

     ¶98        When      the      United    States       Supreme         Court      rejected        the

catalyst        theory        in    Buckhannon,          it        criticized        the       theory's

subjectivity.             532 U.S. at 609-10.                  The dissent proposed four

conditions       precedent           for    a     plaintiff         to    be       deemed      to    have

prevailed under the catalyst theory:

     • "A plaintiff first had to show that the defendant
       provided some of the benefit sought by the lawsuit." Id.


     35   Friends of Frame Park, 394 Wis. 2d 387, ¶29.

                                                   40
                                                               No.    2019ap96.rgb

        at   627  (Ginsburg,        J.,    dissenting)       (citations         and
        quotations omitted).

      • "[A] plaintiff had to demonstrate as well that the suit
        stated a genuine claim, i.e., one that was at least
        colorable, not frivolous, unreasonable, or groundless."
        Id. (citations and quotations omitted).

      • "Plaintiff . . . had to establish that her suit was a
        substantial or significant cause of defendant's action
        providing relief." Id. at 628 (citations and quotations
        omitted).

      • "[Sometimes] plaintiff had to satisfy the trial court
        that the suit achieved results by threat of victory, not
        by dint of nuisance and threat of expenses."         Id.
        (citations and quotations omitted).
      ¶99    The   majority   opinion    dismissed    this    version      of   the

catalyst     theory    as     "clearly    not     a      formula     for    ready

administrability" and likely to "spawn[] a second litigation of

significant    dimension[.]"       Id.    at    609-10    (majority     opinion)

(quoting Tex. State Tchrs. Ass'n v. Garland Indep't Sch. Dist.,

489   U.S.    782,    791     (1989)).         Determining    a      plaintiff's

entitlement to attorney fees would require litigating the merits

of a moot public records case, but the United States Supreme

Court has cautioned "[a] request for attorney's fees should not

result in a second major litigation[.]"            Id. (quoting Hensley v.
Eckerhart, 461 U.S. 424, 437 (1983)).             Disregarding Buckhannon,

the majority/lead opinion's approach will produce unnecessary

litigation.

      ¶100 The legislature forcefully declared the purpose of the

public records laws:

      In recognition of the fact that a representative
      government is dependent upon an informed electorate,
      it is declared to be the public policy of this state
      that all persons are entitled to the greatest possible
      information regarding the affairs of government and
                                41
                                                                        No.   2019ap96.rgb

      the official acts of those officers and employees who
      represent them.   Further, providing persons with such
      information is declared to be an essential function of
      a representative government and an integral part of
      the routine duties of officers and employees whose
      responsibility it is to provide such information.   To
      that end, ss. 19.32 to 19.37 shall be construed in
      every instance with a presumption of complete public
      access, consistent with the conduct of governmental
      business.   The denial of public access generally is
      contrary to the public interest, and only in an
      exceptional case may access be denied.
Wis. Stat. § 19.31.            A declaration of policy is a permissible

indicator of a statute's plain meaning——but only to a degree.

Scalia & Garner, Reading Law, at 217–18.                        In this case, Wis.

Stat.      § 19.37(2)(a)      employs     legal    terminology      with      a   meaning

ensconced in the law long ago and used in substantially similar

form in many other statutes.36                    Legal terms of art employed

throughout a code of law must be interpreted consistently to

preserve stability and predictability in the law.

                                 III.      CONCLUSION

      ¶101 This       court    properly      reverses      the     metamorphosis         in

public records law created by the court of appeals' atextual

interpretation of what it means to prevail in a court action.
Friends did not obtain any favorable relief in court.                          This case

was moot almost as soon as it began.                      We should say so, and

overturn      court   of    appeals       precedent      crafted    to    advance       the

policy preferences of judges at the expense of the law's text.

The   majority/lead        opinion    reached      the    right    outcome        for   the

wrong      reasons,   declining      to    recognize      the    case    is    moot     and



       See,
      36      e.g.,   Wis.   Stat.  § 19.59(8)(d);                        Wis.      Stat.
§ 30.49(2)(b); Wis. Stat. § 134.49(6)(b).

                                            42
                                                           No.   2019ap96.rgb


instead allowing litigation over the merits.               I respectfully

concur with the mandate.

    ¶102 I am authorized to state that Chief Justice ANNETTE

KINGSLAND   ZIEGLER   and   Justice    PATIENCE   DRAKE   ROGGENSACK    join

this concurrence.




                                      43
                                                                                     No.    2019AP96.jjk


       ¶103 JILL J. KAROFSKY, J.                          (dissenting).             "Sunshine is a

great disinfectant."                Milwaukee J. Sentinel v. DOA, 2009 WI 79,

¶103,       319       Wis.    2d      439,      768       N.W.2d     700        (Abrahamson,           J.,

dissenting).             That's          the    theory          behind     Wisconsin's            public

records laws.            Shine light on the government's work product and

citizens will engage and hold to account their representatives,

achieving         a     purer      democracy.               A    majority           of     this     court

frustrates        that        goal,      seeding          clouds    as    it     eviscerates           the

mandatory fee shifting provisions integral to keeping the sun

shining in our great state.                     By reinterpreting the law to reward

government actors for strategically freezing out the public's

access      to    records,         today's          decision       will   chill          the   public's

right to an open government.                        And the majority/lead opinion does

not     stop      there.            It     also       condones        the       City's         patently

inapplicable "competitive or bargaining" excuse to deny Friends

timely      access       to    a   proposed          contract.            The       result     is    that

Friends are denied the attorney fees to which it is entitled for

bringing a claim to enforce its rights when Friends had no other
recourse.         Because the majority/lead opinion reimagines the fee

shifting          standard          too        narrowly,           while         construing            the

"competitive and bargaining reasons" exception too broadly, all

at    the    expense          of   our     public         records     laws,         I    respectfully

dissent.

                                           I.       ANALYSIS

       ¶104 "In         recognition            of    the    fact     that       a    representative

government        is     dependent         upon       an    informed       electorate,            it    is
declared to be the public policy of this state that all persons

                                                      1
                                                                           No.    2019AP96.jjk


are entitled to the greatest possible information regarding the

affairs    of   government[.]"              Wis.      Stat.     § 19.31.            Providing

citizens meaningful and timely access to government documents is

"an essential function of a representative government and an

integral part of the routine duties of officers and employees

whose responsibility it is to provide such information."                                      Id.

This   transparency       mandate      promotes            public    involvement,           which

sits at the core of Wisconsin's representative democracy.                                     See

Nichols v. Bennet, 199 Wis. 2d 268, 273, 544 N.W.2d 428 (1996)

("The open records law serves one of the basic tenets of our

democratic      system     by       providing         an     opportunity         for    public

oversight of the workings of government.").                         Our state and local

governments      have    traditionally           committed          themselves         to   this

democracy-promoting transparency, so much so that former Chief

Justice Abrahamson declared, "[i]f Wisconsin were not known as

the Dairy State it could be known, and rightfully so, as the

Sunshine    State."        Schill       v.    Wis.         Rapids     Sch.    Dist.,         2010

WI 86, ¶1, 327 Wis. 2d 572, 786 N.W.2d 177.
       ¶105 A majority of this court tarnishes Wisconsin's proud

history    of   transparent         government         by     transforming        a    routine

records    request      into    a    catalyst      to       decimate      Wisconsin's        fee

shifting    structure.         This    analysis         begins       by   addressing         the

majority's      grievous       perversion        of     the    public        records        laws'

critical fee shifting provisions.                     Then, the analysis turns to

the case at hand, first explaining how unjustified delays in

releasing    records      burden      the    public.           Lastly,       this      analysis
dismantles the City's flawed excuses for concealing the proposed

                                             2
                                                                         No.    2019AP96.jjk


contract      by    highlighting         that:      (1) the     record   implicated      no

"competitive or bargaining" concern; and (2) the Common Council

did not enter into a closed session as is required to invoke the

"competitive or bargaining" excuse in the first place.

                                   A.    Attorney Fees

       ¶106 Attorney fees are integral to open records litigation

as they enable members of the public to compel the government to

work transparently.           This section begins with an overview of fee

shifting      provisions      and       their       important    role    in    our   public

records laws.            Next is an explanation of how the long-standing

"causation test" for awarding attorney fees is consistent with

the     plain      meaning    of    Wis.     Stat.       § 19.37(2)(a)         and   deters

gamesmanship from all parties in a public records action.                               Last

is a warning about how the deleterious new standard for attorney

fees    may     disincentivize          government      actors    from    making      timely

disclosures, eviscerating the very purpose of the public records

laws.

              1.    Fee shifting is integral to transparency.
       ¶107 In      an    action    to    enforce       Wisconsin's      public      records

laws, a requester is entitled to his or her attorney fees when

"the requester prevails in whole or in substantial part."                               Wis.

Stat. § 19.37(2)(a).               This fee shifting provision serves two

important purposes:           (1) it enables people, particularly those

with limited means, to bring enforcement actions; and (2) it

incentivizes the government's voluntary compliance by penalizing




                                                3
                                                                     No.   2019AP96.jjk


non-compliance.1     Fee shifting is often implemented when laws

rely on the public to bring enforcement challenges.2                           In the

arena of public records, the government holds the records and no

other entity reviews the government's decision to withhold or

delay    the   release   of   a       record.        As     a   result,     the   only

enforcement     mechanism     is        a       citizen's       mandamus     action.3

§ 19.37(1)(a).      Without       a    robust     fee     shifting    mechanism     in

public records laws, record requesters face a no-win scenario

when a request is denied.              They can either acquiesce to the

     1 See Thomas D. Rowe Jr., The Legal Theory of Attorney Fee
Shifting: A Critical Overview, 1982 Duke L.J. 651, 652, 54, 62,
73 (1982) (explaining that "the different concerns underlying
fee shifting rationales have three major strains——equity,
litigant incentives, and externalities." At a basic level "the
prevailing party, having been adjudged to be in the right,
should not suffer financially for having to prove the justice of
his position." Furthermore, in explaining the "private attorney
general" theory, "potential plaintiffs may well refrain from
bringing socially beneficial suits because the gains would not
sufficiently further their private interests." And finally, "it
can be important to effective deterrence to show by example that
violators will bear the victims' enforcement costs.").
     2 See, e.g., Wis. Stat. § 100.20(5) (authorizing suit by any
person harmed by unfair trade practices to recover double
damages    and    reasonable    attorney    fees);  Wis.    Stat.
§ 111.18(2)(a)(3)    (authorizing   employees   of  health   care
institutions to commence an action to enforce prohibitions on
unfair labor practices and providing for optional fee shifting
to successful plaintiffs); Shands v. Castrovinci, 115 Wis. 2d
352, 358, 340 N.W.2d 506 (1983) (explaining that a tenant suing
under Wis. Stat. § 100.20(5) "acts as a 'private attorney
general' to enforce the tenants' rights," and thus, "not only
enforces his or her individual rights, but the aggregate effect
of individual suits enforces the public's rights").
     3 A citizen may also request that the district attorney or
attorney general bring a mandamus action on his or her behalf, a
decision entirely up to the district attorney's or attorney
general's discretion. See Wis. Stat. § 19.37(1)(b).

                                            4
                                                                               No.    2019AP96.jjk


government's potentially unlawful withholding of the record, or

they can bring a mandamus action to enforce their right to the

record at the risk of substantial legal fees.

      ¶108 Legal          fees      can    create      significant         hurdles      for    two

common     public         record     requesters:              concerned       citizens        (like

Friends) and local news media (appearing as amici in this case).

Often, these two groups simply cannot afford the required legal

costs     of    a    mandamus       action.4          And    without       mandamus     actions,

government violations of public records laws would go largely

unchecked,          undermining           these       laws'     legislatively           declared

purpose to promote democracy through transparency.                                     See Wis.

Stat. § 19.31; State ex rel. Newspapers, Inc. v. Showers, 135

Wis. 2d 77, 81, 398 N.W.2d 154 (1987) ("[I]f the media is denied

access     to       the    affairs        of   government,           the     public     for    all

practical       purposes       is    denied       access      as     well.      A     democratic

government          cannot    long    survive         that    burden.").         Furthermore,

without fee shifting, the government has little incentive to

timely comply with records requests——it could simply delay until
the     requester         sinks      considerable            funds    into      litigating       a

mandamus action.             Absent robust fee shifting, the promise of our

public records laws is rendered a dead letter for all but the

select few with means, leading to fewer record requests, more

delays in the release of information, and, ultimately, a less

informed electorate.

      4The once powerful and lucrative news media industry has
weakened   considerably  in   modern  times, with  local  news
organizations often working on a shoe-string budget.   See PEN
America, Losing the News: The Decimation of Local Journalism
and the Search for Solutions 24-31 (2019).
                                                  5
                                                                             No.    2019AP96.jjk


 2.    The "causation" test is efficient and textually supported.

       ¶109 Having        established           the     critical            importance       and

function of fee shifting, next is a discussion about when courts

should implement this remedy.                   The court of appeals has long

relied     upon    the     causation       test        to       determine       whether      the

government should pay for a requestor's attorney fees.                                     Under

the causation test, a reviewing court looks for a "causal nexus"

between    the    filing    of     a    mandamus       action         and    the   document's

release.     Eau Claire Press Co. v. Gordon, 176 Wis. 2d 154, 160,

499 N.W.2d 918 (Ct. App. 1993) ("The test of cause in Wisconsin

is    whether     the    actor's       action    was        a    substantial        factor    in

contributing to the result.").

       ¶110 The     causation      test     appropriately              captures       what    it

means to "prevail . . . in substantial part" in a public records

case and is a workable, practical test.                               A majority of this

court, however, rejects the causation test.                           In its place, they

would now condition attorney fees on a "judicially sanctioned

change     in     the    parties'        legal        relationship."                Both     the
majority/lead and concurring opinions insist that "prevailing

party" is a "legal term of art" according to Buckhannon Board

and Care Home, Inc. v. West Virginia Department of Health and

Human Services, 532 U.S. 598 (2001).                            See majority/lead op.,

¶20;   concurring       op.,    ¶40.      There        is       one   glaring      error   with

applying    Buckhannon         here.      The     phrase         "prevailing        party"    is

conspicuously       absent       from     Wisconsin's             public      records      law.

Instead,    § 19.37(2)(a)          states       that    costs         and    fees     must    be



                                            6
                                                                          No.    2019AP96.jjk


awarded "if the requester prevails in whole or in substantial

part" in an action relating to a record's request.

       ¶111 An       interpretation        that    equates    the     two       phrases   is

flawed because a "term of art" is "a word or phrase having a

specific, precise meaning in a given specialty, apart from its

general meaning in ordinary contexts."                     See Term of Art Black's

Law Dictionary (11th ed. 2019).                    The fact that a phrase is a

term of art does not mean each word within that phrase, when

used   separately        and   independently,        carries       the     same     special

meaning.        Specifically, a specialized meaning for "prevailing

party" does not impose that meaning on the independent use of

either "party" or "prevail."

       ¶112 In       addition,      the    words    the    legislature          chose     are

meaningfully distinct.               The legislature used the phrase "the

requester       prevails"      in    § 19.37(2)(a)         instead    of        "prevailing

party."     (Emphasis added.)             The use of "requester" rather than

"party"    is       instructive     as    "party"    connotes        litigation       while

"requester" places the phrase in the broader context of the
records request.           Thus, the test derived from the term of art

"prevailing         party,"    which      requires     a     judicially         sanctioned

change    in    a    litigant's      position,      does     not    fit    the     specific

language in Wisconsin's statutes.

       ¶113 Because the phrase "the requester prevails" lacks a

specialized         or   technical       meaning,   the     common,       ordinary,       and

accepted meaning of those words controls.                     See, e.g., Stroede v.

Soc'y Ins., 2021 WI 43, ¶11, 397 Wis. 2d 17, 959 N.W.2d 305.
"Prevail" commonly means "to succeed."                     Prevail, Oxford English

                                             7
                                                                      No.   2019AP96.jjk


Dictionary.             Even under a legal-specific definition, "prevail"

means "to obtain the relief sought in an action."                               Prevail,

Black's Law Dictionary 1438 (11th ed. 2019).                         Under the legal

definition,         a    requester     "prevails"   if    the    requester      files   a

mandamus action seeking a record's release and then receives

that       record       because   it   obtained     the   relief      sought.5       The

causation test cabins this reading slightly by requiring that

the filing of the action be a cause of the record's release.

This limitation keeps record requesters from filing frivolous

mandamus actions before obtaining records that were never in

doubt of being released simply to extract fees.

       ¶114 Frivolous         actions     are   one   way       to   obstruct    public

records cases.             Delayed disclosures represent a second way to

game the system.              Faust illustrates the value of addressing

delayed disclosures with fee shifting as a remedy.                           State ex

rel. Vaughan v. Faust, 143 Wis. 2d 868, 422 N.W.2d 898 (Ct. App.


       The majority/lead opinion cites other Wisconsin Statutes
       5

where a final adjudication by the court is inherently necessary
to establish a party has prevailed. But in those statutes, this
"judicially sanctioned change in the parties' positions" concept
comes not from the use or plain meaning of "prevail" but instead
from the context in which those statutes appear. See Wis. Stat.
ch. 102, § 6 (1849) ("[T]he plaintiff in error on the trial anew
shall be the successful and prevailing party."); Wis. Stat. ch.
109, § 6 (1849) ("If the plaintiff in such action prevail
therein, he shall have judgment for double the amount of damages
found by the jury."). Chapter 102 § 6 discusses the designation
of parties on appeal. For there to be an appeal there must have
been a judicially sanctioned resolution at trial.    Chapter 109
§ 6 refers to damages awarded by a jury, which again require a
judicially sanctioned resolution at trial. The context of those
specific statutes narrow the meaning of "prevail" in a manner
not required by its plain meaning and which does not carry over
to the distinct context of the public records laws.

                                            8
                                                                      No.    2019AP96.jjk


1988).     In Faust, an inmate requested records on January 26 and,

having     received       no    response,       re-requested        the     records    on

February 19.        Id. at 869.          After again receiving no response,

the inmate filed a mandamus action on March 13, and shortly

thereafter the custodian of the records voluntarily supplied the

inmate with the requested records along with an apology for the

delay.     Id.    The court held that the mandamus action "was the

precipitating cause" of the release of the records and awarded

attorney fees and costs to the inmate.                   Id. at 872.          The Faust

court correctly recognized that "[i]f the government can force a

party into litigation and then deprive that party of the right

to recover expenses by later disclosure, it would nullify the

statute's purpose."             Id.     Although nothing in Faust indicated

that     the   record     custodian       delayed     the     release       of    records

purposefully,       a    rule    that    allows   such      delay    for    any    reason

without fee shifting unnecessarily harms the record requester

and    encourages       the    government   to    deprioritize        or    flout     this

"integral part of [its] routine duties."                  Wis. Stat. § 19.31.
       ¶115 In   addition        to     encouraging      timely     compliance        with

public records laws, the causation test also promotes judicial

efficiency.      In circumstances where the government releases a

record before the end of trial, the test eliminates the need to

adjudicate the merits of a now-moot record request.                         It is well

established that plaintiffs in public records actions may seek

attorney fees and costs despite the underlying action being moot

because of the voluntary release of records.                        See Racine Educ.
Ass'n v. Bd. of Educ. for Racine Unified Sch. Dist., 129 Wis. 2d

                                            9
                                                                  No.    2019AP96.jjk


319, 322, 385 N.W.2d 510 (Ct. App. 1986); Cornucopia Inst. v.

U.S. Dept. of Agric., 560 F.3d 673, 676-77 (7th Cir. 2009).                      The

causation test sensibly premises an award of fees and costs on a

finding that filing the mandamus action was reasonably necessary

to receive the record and that there was a causal connection

between the action and the record's release.                This test allows a

court to make a grounded determination on the necessary attorney

fees question without fully litigating the underlying merits.

The factual inquiry required under a causation test is thus

necessarily limited and has been reliably applied by the lower

courts for decades.            Thus, we should continue to employ this

textually faithful and practical test.

  3.     The "judicially sanctioned change" test is detrimental.
       ¶116 The new test, which looks for a "judicially sanctioned

change" in the parties legal relationship, will result in one of

two    detrimental     changes    in   how     circuit   courts   handle      public

records disputes.           Which detrimental change actually occurs will

depend on how courts apply the test in cases where the records
are voluntarily released before the underlying mandamus action

reaches        a     final       order.           The      new       test     would

either:       (1) completely forego the option of awarding attorney

fees     to    a   record     requester    when   an     authority      voluntarily

releases a record, no matter the length of delay or the stage of

the action at the time of release; or (2) require that circuit

courts make a determination on the underlying merits of every

public     records    case     that    comes    before    them.         The   former
approach, which is sanctioned by the concurrence, nullifies our

                                          10
                                                                          No.    2019AP96.jjk


public records laws and allows governmental authorities to delay

the release of records; the latter is judicially inefficient.

The   effects     of    a    "judicially          sanctioned      change"        test    have

already played out in the federal context and we should learn

from those mistakes, not repeat them.                     Put simply, the new test

casts storm clouds over our once clear public records laws.

      ¶117 The     first       possible       effect        from     the        "judicially

sanctioned change" test would occur if the test is applied to

remove     a   party's      ability     to        seek    attorney       fees     when   the

underlying      case    becomes      moot    through      voluntary       disclosure       of

documents.       Under this application, the new regime creates a

perverse incentive for the government to strategically delay the

release of records.           If public records cases can be mooted out

by the government's voluntary release of a record, then the

government could escape any sanction for unlawfully delaying the

record's release so long as the government releases the record

at any point before the court orders the release.                           Although the

record ultimately gets released, the requester is left paying
potentially hefty attorney fees and costs for a record he or she

was already entitled to receive.                   See Milwaukee J. Sentinel, 341

Wis. 2d 607, ¶40 ("Increasing the costs of public records for a

requester may inhibit access to public records and, in some

instances,       render      the     records        inaccessible.").               As    the

government can easily avoid paying a requester's attorney fees,

members of the public will be disinclined to bring mandamus

actions.        Fewer       mandamus    actions          will    chill     the     public's
informed       involvement      in     government          and     lead     to     a     less

                                             11
                                                                       No.    2019AP96.jjk


participative         democracy.            Rather    than   aspiring        to    be    the

"sunshine        state"        of     government      transparency,     we        will    be

relegated to the long, dark winter of obfuscation.

    ¶118 Alternatively, the second possible effect would occur

if the new test is applied to allow an award of attorney fees

even when the government has already voluntarily disclosed the

requested records.             This approach is consistent with precedent.6

In this situation, the new test creates judicial inefficiency

because a circuit court would be required to fully adjudicate

the underlying public records claim in any action alleging undue

delay in a record's release.                 Specifically, under the new test a

circuit    court        must    determine      if    it   officially    sanctioned         a

change     in     the    parties'         legal     relationship   before          shifting

attorney fees.          This will unnecessarily burden lower courts with

intensive factual disputes.

    ¶119 In detrimentally changing Wisconsin's public records

law, a majority of this court ignores the teachings of the past.

Although        the     court       of   appeals     found   the   federal          courts'
interpretation          of      the      Freedom     of   Information        Act     (FOIA)

persuasive when trying to give meaning to the phrase "prevail in

whole or in substantial part,"7 it is important to recognize that




    6  See Racine Educ. Ass'n v. Bd. of Educ. for Racine Unified
Sch. Dist., 129 Wis. 2d 319, 322, 385 N.W.2d 510 (Ct. App.
1986); Cornucopia Inst. V. U.S. Dept. of Agric., 560 F.3d 673,
676-77 (7th Cir. 2009).
    7    See Racine Educ. Ass'n, 129 Wis. 2d 319.

                                              12
                                                                           No.    2019AP96.jjk


the state and federal statutes are far from identical.8                                   This

court       must      interpret      the   language         of     our     state     statute

independently, and thus we are given the opportunity to avoid

the mistakes made by the federal courts in interpreting what it

means to "prevail."

       ¶120 The          United       States         Supreme       Court         interpreted

"prevailing party," in a non-public records context, to mean the

party that was awarded some relief by the court.                                 Buckhannon,

532 U.S. at 603.               That interpretation was read to alter FOIA's

similar "prevailing party" fee shifting provision.                                 5 U.S.C.

§ 552       (2018).       In    response   to       this    judicial     change,     and    to

protect         the   plain     meaning    of   FOIA's       fee   shifting        rule    and

underlying purpose, Congress found it necessary to amend FOIA to

make       it   as    clear    as   possible    that       the   catalyst      theory     (the

federal counterpart to Wisconsin's causation test) still applied

to FOIA's prevailing party test.                    See First Amend. Coal. V. U.S.

Dept. of Just., 878 F.3d 1119, 1128 (9th Cir. 2017).

       ¶121 History repeats itself.                   This court commits the same
error as the federal courts, but does so egregiously within the

context         of    Wisconsin's     public        records      laws    and     with     full




       Wisconsin's public records law is not modeled on FOIA and
       8

no Wisconsin court has held that our interpretation of the
public records law is in lock-step with FOIA.        Among other
significant differences, Wisconsin's law provides for mandatory
fee shifting while FOIA's fee shifting is optional, Wisconsin's
fee shifting provision references "the requestor" while FOIA
references "the complainant," and Wisconsin's law includes the
strong declaration of policy that is entirely absent from FOIA.
See Wis. Stat. §§ 19.31 & 19.37 as compared to 5 U.S.C. § 552.

                                               13
                                                                No.    2019AP96.jjk


knowledge of the fallout.9          We should avoid repeating this error

and rely on the plain text.               The plain text contemplates the

long-standing        causation    test   that   better    realizes    our   public

records laws' textually expressed purpose and promotes judicial

efficiency.

                B.   Importance of Timely Access to Documents

       ¶122 Deviation from absolute governmental transparency is

permitted "when not detrimental to the public interest."                     State

ex rel. Youmans v. Owens, 28 Wis. 2d 672, 681, 137 N.W.2d 470

(1965); see Wis. Stat. § 19.35(1)(a) (incorporating common law

principles construing access rights to government records).                     In

practice, governmental authorities are to perform a balancing

test       to   determine   whether      "the   public    interest     would    be

adversely affected" by the record's release.                See State ex rel.

J. Co. v. Cnty. Ct. for Racine Cnty., 43 Wis. 2d 297, 306, 168

N.W.2d 836 (1969).          Withholding a record requires exceptional

circumstances as "only in an exceptional case may access be

denied."        § 19.31.
       ¶123 Here exceptional circumstances do not exist.                 At issue

is the City's denial of Friends' access to a proposed contract.

The    proposed      contract    involved     Big   Top   Baseball's     plan   to

repurpose Frame Park, a public space, to host a private for-

profit baseball team.            In October 2017, Friends filed a public

records request with the City seeking the proposed contract.


       Cf. Catherine R. Albiston & Laura Beth Nielsen, The
       9

Procedural Attack on Civil Rights: The Empirical Reality of
Buchannon for the Private Attorney General, 54 UCLA L. Rev. 1087
(2007).

                                         14
                                                                     No.   2019AP96.jjk


Later that same month, the City declared it was withholding the

proposed contract "for competitive and bargaining reasons" until

the Common Council had an opportunity to take action on it.                        The

next opportunity for the Common Council to take action on the

proposed contract was at the December 19 Common Council meeting.

Having been denied access to the record in time to meaningfully

engage and hold to account their representatives, Friends filed

a mandamus action the day before the meeting to preserve its

right        to    a   remedy.      The   December   19   Common    Council   meeting

minutes           indicate   that   the   Council:   (1) never      entered   into   a

closed session to discuss the proposed contract; and (2) did not

vote to either approve or deny the contract terms.                     Unclear from

either the minutes or the record is to what extent the Council

discussed the proposed contract, if at all.                        The next day the

City released the proposed contract to Friends saying no further

competitive or bargaining concerns existed.

        ¶124 Friends was entitled to the release of the proposed

contract not only in spite of its draft status, but because of
it.10        The contract's non-final nature was significant.                 As long


       There is no dispute that the "draft contract" here is a
        10

"record" subject to disclosure under Wis. Stat. § 19.32(2).
This is because at the time of Friends' request, Big Top
Baseball had already seen the proposed contract and was actively
negotiating its terms.   See Fox v. Bock, 149 Wis. 2d 403, 414,
438 N.W.2d 589 (1989) (clarifying that the statutory definition
of a "record" subject to release includes "a document prepared
for something other than the originator's personal use, whether
it is in preliminary form or stamped 'draft.'"). Here, despite
the   majority/lead   opinion's  contrary   assertion,   it   is
inconsequential to the balancing test that the Common Council
had not yet finalized the contract because finality is not
required.

                                             15
                                                                     No.    2019AP96.jjk


as the contract was not final, Friends had the opportunity to

meaningfully participate in the Common Council's review of the

document.      Said differently, once the Common Council voted on

the    proposed    contract,    Friends'       participation        would      be   moot.

This situation exemplifies why Wisconsin's public records law

demands that responses to record requests be made "as soon as

practicable and without delay."               Wis. Stat. § 19.35(4)(a).              Only

when    citizens     are     timely    informed       about        the     actions       of

government     officials      may     they     meaningfully        participate           and

create a more responsive representative government.                             This is

particularly true at the local government level where informed

citizens often have direct access to their officials and have

the ability to plead their case face-to-face.                       In other words,

the delayed release of public records "in effect eliminate[es]

that information from the public debate" thereby "defeat[ing]

the    purpose . . . of      providing        the   public    with       the   greatest

information       possible    about    the     affairs       of    government"           and

completely denying the opportunity to meaningfully participate
in government.        State ex rel. Auchinleck v. Town of LaGrange,

200 Wis. 2d 585, 595, 547 N.W.2d 587 (1996).

       ¶125 Such detrimental denial occurs even when the delay is

short-lived.        Here,    Friends    requested      the        proposed     contract

ostensibly to evaluate how the possible terms of a privately run

baseball park operating on public park grounds would affect its

members   as   neighbors     and    taxpayers.        For     that       review     to    be

meaningful,       however,   Friends     needed     the     document       before        the
Common Council finalized the contract.                    Once the contract is

                                         16
                                                                              No.    2019AP96.jjk


final and binding, public input is rendered irrelevant.                                   Because

Friends     was    "entitled      to       the       greatest      possible         information

regarding      the     affairs       of        government,"          Wis.     Stat.       § 19.31

(emphasis added), the City carries the burden to prove that it

did not unduly delay the release of the requested record.

       C.    The City Withholding the Proposed Contract Lacked
                             Justification
      ¶126 The       City     claims       that       "competitive          or      bargaining"

reasons     were     sufficiently         exceptional         to     tip    the     balance     in

favor of denying access to the proposed contract.                                   This excuse

fails.      The    "competitive           or    bargaining"          excuse      derives      from

Wisconsin's       related     open     meetings        law,     which       is    incorporated

into the public records laws.                    See Wis. Stat. §§ 19.35(1)(a) &

19.85(1)(e).          Under      the       open       meetings       law,        access    to   a

government meeting may be denied (that is, a "closed session"

may be held) for "[d]eliberating or negotiating the purchasing

of    public      properties,        the       investing        of     public        funds,     or

conducting other specified public business, whenever competitive

or bargaining reasons require a closed session."                              § 19.85(1)(e).

Importantly, the government may withhold a record on this ground

"only if the authority . . . makes a specific demonstration that

there is a need to restrict public access at the time that the

request to inspect or copy the record is made."                             § 19.35(1)(a).

      ¶127 The City's "competitive or bargaining" rationale fails

for   two    reasons     in    this        case.        First,        no    competitive         or

bargaining concerns remained at the time the City denied the
records request.         Second, the City Council never entered into a

closed session during its December 19th meeting.                              Therefore, the
                                                17
                                                                        No.    2019AP96.jjk


City improperly balanced the public interest by concluding that

the proposed contract's release would have adversely affected

the public.      See State ex rel. J. Co., 43 Wis. 2d at 306.

          1.    No competitive or bargaining reasons existed.

       ¶128 Let's turn first to the "competitive or bargaining"

interests that were absent at the time the proposed contract was

withheld.       A competitive or bargaining concern relating to the

proposed contract may have arisen in one of three ways, none of

which apply here:          (1) the City and another municipality could

have been competing for the same baseball team; (2) the City

could    have    been      negotiating      with     more       than     one      baseball

organization to host a team at Frame Park; or (3) the manner of

the City's negotiations with Big Top could require that the

proposed contract terms be secreted from Big Top to strengthen

the City's bargaining position.

       ¶129 Regarding the first possible concern, the City does

not allege that another municipality was competing to host the

same    baseball      team.      Rather,   the     City       claims    that      the   mere
possibility      of    another    municipality's      interest          in    a   baseball

team is enough to invoke the exception.                   And yet the City fails

to explain how another municipality's possible interest in a

baseball    team      implicates      competitive     or        bargaining        concerns

sufficient      to    justify    nondisclosure.           A    mere     possibility       of

competition      is    a   nebulous    standard      that       could    plausibly       be

invoked for any public business the City conducts, a far cry

from the "exceptional case" that may justify a denial or delay
of a record request.          See Wis. Stat. § 19.31.

                                           18
                                                                            No.    2019AP96.jjk


    ¶130 The second possible concern would emerge if the City

were negotiating with two or more baseball teams competing for

the Frame Park location.             Under this scenario, the City would

arguably    have    an    interest      in    concealing         the       details    of    any

proposed contracts from the competing teams so that the City

could negotiate the best terms from each team and ultimately

choose between them.          But here, the record makes clear that the

City did not consider partnering with any baseball team besides

Big Top after August of 2016——long before the record request and

denial in October 2017.

    ¶131 The       third    possible         concern         would    be    that     publicly

revealing     a     proposed        contract's           unapproved          terms      would

necessarily give Big Top access to those terms, weakening the

City's   negotiating       position.          This       too    fails       because,       as    a

conceded fact, Big Top already had access to the entire proposed

contract    during    their      negotiations           and    had    provided       drafting

suggestions.

    ¶132 In        sum,    the    competitive           or     bargaining         benefit       of
withholding the proposed contract from the public did not exist.

According to the City, the only relevant party not to have seen

the proposed contract before the December 19 meeting was the

Common Council, and the City cannot seek a bargaining advantage

against its own Common Council.

    ¶133 Curiously,              although         the        Common        Council      never

substantially addressed the proposed contract or entered into a

closed session at the December 19 meeting, the City released the
proposed    contract       the    day   after       the        meeting      indicating          no

                                             19
                                                                            No.    2019AP96.jjk


further competitive or bargaining concerns existed.                                 That all

but     concedes         there        never    were      competitive        or    bargaining

concerns.       If       no     competitive         or   bargaining      concerns     existed

after    a   meeting          where    the     Common     Council    never       meaningfully

addressed the proposed contract, then how could competitive or

bargaining concerns be implicated before the meeting took place?

      ¶134 The           City     argues       that      there      were,    nevertheless,

bargaining reasons for the Common Council to go into closed

session to review the proposed contract.                         Specifically, the City

argues that the Council's reactions to the proposed contract

terms would weaken its ability to further negotiate terms with

Big Top.       But if the City wanted to hide the Common Council's

reactions to proposed contract terms, the solution was to have

the   Common        Council      go     into    a    closed      session,    not     withhold

disclosure of the proposed contract Big Top had already seen and

red-lined.          In short, no qualifying competitive or bargaining

concerns regarding the proposed contract exist in the record.

                2.        A closed session was not "required."
      ¶135 Even          if     competitive         or   bargaining      concerns     existed

prior to the December 19 meeting, the City still improperly

withheld the proposed contract because the Common Council never

entered      into    a    closed       session.          The    City's   only     reason   for

denying disclosure applies "whenever competitive or bargaining

reasons require a closed session."                             Wis. Stat. § 19.85(1)(e)

(emphasis added).               But the Common Council never entered into a

closed session at the December 19 meeting.                           How could a closed



                                                20
                                                                       No.    2019AP96.jjk


session have been required when the Common Council never met in

closed session?

       ¶136 The      facts      indicate          an   alternative         motive     for

withholding        the   proposed   contract——the         City    sought       to   avoid

public input before the Common Council had the opportunity to

act on it.         The City admitted as much in its letter explaining

that it would delay disclosure until "after the Common Council

has taken action on it."            That is not a legal basis to withhold

a record from the public.

       ¶137 Because the City's alleged competitive or bargaining

concerns were speculative at best, and disproven by the record

at worst, the City improperly applied the balancing test.                             The

public's interest in disclosure outweighs the City's nonexistent

competitive        or    bargaining          concerns;     the     disclosure         was

unlawfully delayed.

                                  II.   CONCLUSION

       ¶138 The     City      improperly     withheld     the    proposed       contract

when    it   cited       to    nonexistent        "competitive        or     bargaining"
concerns, and the public interest would not have been adversely

affected by the release of the proposed contract.                            Friends was

denied its statutory right to access documents that would have

informed     its    participation       in    government.        As    such,     Friends

should have prevailed in its action against the City and been

awarded appropriate fees and costs.                    The unnecessarily narrow

"judicially sanctioned change" test for the award of attorney

fees is not supported by the statute's plain meaning and will
undercut the public records laws' entire purpose.                             We should

                                             21
                                                             No.   2019AP96.jjk


remain with the causation test, which encourages citizens to

bring   meritorious   claims   for    the    release    of   records     while

discouraging gamesmanship on all sides.          We should continue to

disinfect with sunshine.

    ¶139 I   am   authorized   to    state    that     Justices    ANN   WALSH

BRADLEY and REBECCA FRANK DALLET join this dissent.




                                     22
    No.   2019AP96.jjk




1